    Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 1 of 149. PageID #: 32041



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


      IN RE: NATIONAL PRESCRIPTION
            OPIATE LITIGATION                                       MDL No. 2804

            This document relates to:
    The County of Summit, Ohio, et al. v. Purdue                Hon. Dan Aaron Polster
                Pharma L.P., et al.
              Case No. 18-op-45090


        ANSWER AND AFFIRMATIVE DEFENSES OF CARDINAL HEALTH, INC.

         Defendant Cardinal Health, Inc. (“Cardinal Health” or “Defendant”) hereby submits its

Answer and Affirmative Defenses to the Corrected Second Amended Complaint (“Complaint”).

Cardinal Health hereby denies each and every allegation in the Complaint except those expressly

admitted below.

         1.     Cardinal Health admits that Plaintiffs have filed an action as set forth in

Paragraph 1 of the Complaint, but denies any liability and further denies that Plaintiffs are

entitled to any relief whatsoever. To the extent that Paragraph 1 purports to make additional

allegations against Cardinal Health, Cardinal Health denies the allegations in Paragraph 1 of the

Complaint.

                                        INTRODUCTION1

         2.     Cardinal Health admits that there is a problem with the misuse, abuse, and over-

prescription of opioids. Further answering, Cardinal Health admits that Plaintiffs have filed an




1
 Headings are included for organizational purposes only and Defendant Cardinal Health does
not admit anything contained therein.
 Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 2 of 149. PageID #: 32042



action relating to the misuse, abuse, and over-prescription of opioids, but denies any liability and

denies that Plaintiffs are entitled to any relief whatsoever from Cardinal Health.

       3.      Cardinal Health denies the allegations in Paragraph 3 of the Complaint as alleged

against Defendant Cardinal Health. As to any remaining allegations, Cardinal Health lacks

knowledge sufficient to form a belief as to the truth of the allegations of the Complaint and,

therefore, denies the allegations.

       4.      Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 4 of the Complaint and, therefore, denies the allegations.

       5.      Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 5 of the Complaint and, therefore, denies the allegations.

       6.      Cardinal Health admits only that Paragraph 6 purports to contain information

from the American Society of Addiction Medicine, which speaks for itself, but denies any

attempt by Plaintiffs to paraphrase or characterize this information. Cardinal Health denies the

remaining allegations in Paragraph 6 of the Complaint, including that “[m]ost of the overdoses

from non-prescription opioids are also directly related to prescription pills.”

       7.      Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 7 of the Complaint and, therefore, denies the allegations.

       8.      Cardinal Health admits only that Paragraph 8 purports to quote Robert Anderson,

but denies any attempt by Plaintiffs to paraphrase or characterize Mr. Anderson’s words.

Cardinal Health admits that on October 26, 2017, President Trump issued a Presidential

Memorandum stating that the “drug demand and opioid crisis . . . constitute[] a Public Health

Emergency.”




                                                  2
 Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 3 of 149. PageID #: 32043



       9.      Cardinal Health admits that Plaintiffs have filed an action as set forth in

Paragraph 9 of the Complaint, but denies any liability and denies that Plaintiffs are entitled to

any relief whatsoever from Cardinal Health. To the extent that Paragraph 9 purports to make

further allegations against Cardinal Health, Cardinal Health denies the allegations in Paragraph 9

of the Complaint.

       10.     Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 10 of the Complaint and, therefore, denies the allegations.

       11.     Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 11 of the Complaint and, therefore, denies the allegations.

       12.     Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 12 of the Complaint and, therefore, denies the allegations.

       13.     Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 13 of the Complaint and, therefore, denies the allegations.

       14.     Cardinal Health denies the allegations in Paragraph 14 of the Complaint as

alleged against Defendant Cardinal Health.

       15.     Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 15 of the Complaint and, therefore, denies the allegations.

       16.     Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 16 of the Complaint and, therefore, denies the allegations.

       17.     The Complaint itself alleges that the opioid abuse problem is the result of a

change in the medical standard of care for prescribing opioid medications. Cardinal Health

admits that the change in the medical standard of care contributed to the over-prescription of

opioid medications. The Complaint itself also alleges that the opioid abuse problem is, in part,




                                                 3
 Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 4 of 149. PageID #: 32044



the result of criminal actions by third parties. Cardinal Health admits that these criminal acts

contributed to the abuse of opioid medications. Cardinal Health denies the remaining allegations

in Paragraph 17 of the Complaint.

        18.    Cardinal Health admits that Daniel Sosin, MD, MPH, FACP, testified as Acting

Director of the National Center for Injury Prevention and Control at the CDC before the House

Energy and Subcommittee on Oversight and Investigations on April 29, 2014, which Plaintiffs

appear to characterize in Paragraph 18 of the Complaint. The testimony speaks for itself, and

any attempt to characterize it or selectively quote portions of it out of context is denied. Cardinal

Health further admits that the U.S. Surgeon General sent a letter to health care providers and

public health leaders on August 24, 2016, which Plaintiffs appear to characterize in Paragraph 18

of the Complaint. The letter speaks for itself, and any attempt to characterize it or selectively

quote portions of it out of context is denied. Cardinal Health denies the remaining allegations in

Paragraph 18 of the Complaint, including that Cardinal Health’s conduct has caused any harm to

Plaintiffs.

        19.    Cardinal Health admits only that the second sentence of Paragraph 19 purports to

quote the “then CDC director,” whose comments speak for themselves, but denies any attempt

by Plaintiffs to characterize or selectively quote from a source not specifically identified.

Cardinal Health denies the remaining allegations in Paragraph 19 of the Complaint.

        20.    Cardinal Health denies the allegations in Paragraph 20 of the Complaint as

alleged against Defendant Cardinal Health.

        21.    Cardinal Health denies the allegations in Paragraph 21 of the Complaint as

alleged against Defendant Cardinal Health.




                                                  4
 Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 5 of 149. PageID #: 32045



       22.     Cardinal Health denies the allegations in Paragraph 22 of the Complaint as

alleged against Defendant Cardinal Health.

       23.     Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 23 of the Complaint and, therefore, denies the allegations.

                                JURISDICTION AND VENUE

       24.     Cardinal Health admits that Plaintiffs have filed an action as set forth in

Paragraph 24 of the Complaint, but denies any liability. To the extent that Paragraph 24 purports

to make allegations against Cardinal Health, Cardinal Health denies the allegations in Paragraph

24 of the Complaint.

       25.     The allegations in Paragraph 25 of the Complaint state legal conclusions to which

no response is required.

       26.     The allegations in Paragraph 26 of the Complaint state legal conclusions to which

no response is required. Cardinal Health admits that it is authorized to do business in and engage

in business in Ohio. To the extent a further response is required, Cardinal Health denies the

remaining allegations in Paragraph 26 of the Complaint.

                                             PARTIES

I.     PLAINTIFFS

       27.     Cardinal Health admits that it is authorized to do business in and engage in

business in Ohio. The remaining allegations in Paragraph 27 of the Complaint state legal

conclusions to which no response is required. To the extent a response is required, Cardinal

Health denies the allegations in Paragraph 27 of the Complaint.

       28.     Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 28 of the Complaint and, therefore, denies the allegations.




                                                 5
 Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 6 of 149. PageID #: 32046



       29.     Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 29 of the Complaint and, therefore, denies the allegations.

       30.     Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 30 of the Complaint and, therefore, denies the allegations.

       31.     Plaintiff The City of Barberton has withdrawn its claims and therefore no

response is required. To the extent a response is required, Cardinal Health lacks knowledge

sufficient to form a belief as to the truth of the allegations in Paragraph 31 of the Complaint and,

therefore, denies the allegations.

       32.     Plaintiff The Village of Boston Heights has withdrawn its claims and therefore no

response is required. To the extent a response is required, Cardinal Health lacks knowledge

sufficient to form a belief as to the truth of the allegations in Paragraph 32 of the Complaint and,

therefore, denies the allegations.

       33.     Plaintiff Boston Township has withdrawn its claims and therefore no response is

required. To the extent a response is required, Cardinal Health lacks knowledge sufficient to

form a belief as to the truth of the allegations in Paragraph 33 of the Complaint and, therefore,

denies the allegations.

       34.     Plaintiff The Village of Clinton has withdrawn its claims and therefore no

response is required. To the extent a response is required, Cardinal Health lacks knowledge

sufficient to form a belief as to the truth of the allegations in Paragraph 34 of the Complaint and,

therefore, denies the allegations.

       35.     Plaintiff Copley Township has withdrawn its claims and therefore no response is

required. To the extent a response is required, Cardinal Health lacks knowledge sufficient to




                                                 6
 Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 7 of 149. PageID #: 32047



form a belief as to the truth of the allegations in Paragraph 35 of the Complaint and, therefore,

denies the allegations.

       36.     Plaintiff Coventry Township has withdrawn its claims and therefore no response

is required. To the extent a response is required, Cardinal Health lacks knowledge sufficient to

form a belief as to the truth of the allegations in Paragraph 36 of the Complaint and, therefore,

denies the allegations.

       37.     Plaintiff The City of Cuyahoga Falls has withdrawn its claims and therefore no

response is required. To the extent a response is required, Cardinal Health lacks knowledge

sufficient to form a belief as to the truth of the allegations in Paragraph 37 of the Complaint and,

therefore, denies the allegations.

       38.     Plaintiff The City of Fairlawn has withdrawn its claims and therefore no response

is required. To the extent a response is required, Cardinal Health lacks knowledge sufficient to

form a belief as to the truth of the allegations in Paragraph 38 of the Complaint and, therefore,

denies the allegations.

       39.     Plaintiff The City of Green has withdrawn its claims and therefore no response is

required. To the extent a response is required, Cardinal Health lacks knowledge sufficient to

form a belief as to the truth of the allegations in Paragraph 39 of the Complaint and, therefore,

denies the allegations.

       40.     Plaintiff The Village of Lakemore has withdrawn its claims and therefore no

response is required. To the extent a response is required, Cardinal Health lacks knowledge

sufficient to form a belief as to the truth of the allegations in Paragraph 40 of the Complaint and,

therefore, denies the allegations.




                                                 7
 Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 8 of 149. PageID #: 32048



       41.     Plaintiff The Village of Mogadore has withdrawn its claims and therefore no

response is required. To the extent a response is required, Cardinal Health lacks knowledge

sufficient to form a belief as to the truth of the allegations in Paragraph 41 of the Complaint and,

therefore, denies the allegations.

       42.     Plaintiff The City of Munroe Falls has withdrawn its claims and therefore no

response is required. To the extent a response is required, Cardinal Health lacks knowledge

sufficient to form a belief as to the truth of the allegations in Paragraph 42 of the Complaint and,

therefore, denies the allegations.

       43.     Plaintiff The City of New Franklin has withdrawn its claims and therefore no

response is required. To the extent a response is required, Cardinal Health lacks knowledge

sufficient to form a belief as to the truth of the allegations in Paragraph 43 of the Complaint and,

therefore, denies the allegations.

       44.     Plaintiff The City of Norton has withdrawn its claims and therefore no response is

required. To the extent a response is required, Cardinal Health lacks knowledge sufficient to

form a belief as to the truth of the allegations in Paragraph 44 of the Complaint and, therefore,

denies the allegations.

       45.     Plaintiff The Village of Peninsula has withdrawn its claims and therefore no

response is required. To the extent a response is required, Cardinal Health lacks knowledge

sufficient to form a belief as to the truth of the allegations in Paragraph 45 of the Complaint and,

therefore, denies the allegations.

       46.     Plaintiff The Village of Richfield has withdrawn its claims and therefore no

response is required. To the extent a response is required, Cardinal Health lacks knowledge




                                                 8
 Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 9 of 149. PageID #: 32049



sufficient to form a belief as to the truth of the allegations in Paragraph 46 of the Complaint and,

therefore, denies the allegations.

       47.     Plaintiff The Village of Silver Lake has withdrawn its claims and therefore no

response is required. To the extent a response is required, Cardinal Health lacks knowledge

sufficient to form a belief as to the truth of the allegations in Paragraph 47 of the Complaint and,

therefore, denies the allegations.

       48.     Plaintiff Springfield Township has withdrawn its claims and therefore no response

is required. To the extent a response is required, Cardinal Health lacks knowledge sufficient to

form a belief as to the truth of the allegations in Paragraph 48 of the Complaint and, therefore,

denies the allegations.

       49.     Plaintiff The City of Stow has withdrawn its claims and therefore no response is

required. To the extent a response is required, Cardinal Health lacks knowledge sufficient to

form a belief as to the truth of the allegations in Paragraph 49 of the Complaint and, therefore,

denies the allegations.

       50.     Plaintiff The City of Tallmadge has withdrawn its claims and therefore no

response is required. To the extent a response is required, Cardinal Health lacks knowledge

sufficient to form a belief as to the truth of the allegations in Paragraph 50 of the Complaint and,

therefore, denies the allegations.

       51.     Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 51 of the Complaint and, therefore, denies the allegations. Moreover,

Plaintiffs, the City of Barberton, the Village of Boston Heights, Boston Township, the Village of

Clinton, Copley Township, Coventry Township, the City of Cuyahoga Falls, the City of

Fairlawn, the City of Green, the Village of Lakemore, the Village of Mogadore, the City of




                                                 9
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 10 of 149. PageID #: 32050



Munroe Falls, the City of New Franklin, the City of Norton, the Village of Peninsula, the Village

of Richfield, the Village of Silver Lake, Springfield Township, the City of Stow, and the City of

Tallmadge have withdrawn their claims and therefore no response is required regarding those

entities.

        52.    Plaintiff Valley Fire District has withdrawn its claims and therefore no response is

required. To the extent a response is required, Cardinal Health lacks knowledge sufficient to

form a belief as to the truth of the allegations in Paragraph 52 of the Complaint and, therefore,

denies the allegations.

        53.    Cardinal Health admits that an action has been filed on behalf of the State of

Ohio, by and through the prosecuting attorney for Summit County and the Director of Law for

the City of Akron, as set forth in Paragraph 53 of the Complaint, but denies any liability. The

State of Ohio has withdrawn its claims brought by and through the Directors of Law for the

Cities of Barberton and Tallmadge and the law directors for the Cities of Cuyahoga Falls,

Fairlawn, Green, Mogadore, Munroe Falls, New Franklin, Norton, and Stow; the Village

Solicitor for the Village of Boston Heights, and the chief legal officers for Boston Township, the

Village of Clinton, Copley Township, Coventry Township, the Village of Lakemore, the Village

of Peninsula, the Village of Richfield, the Village of Silver Lake, and Springfield Township, and

therefore no response is required respecting those entities. To the extent a response is required,

Cardinal Health denies any liability as to those entities. Cardinal Health lacks knowledge

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 53 of the

Complaint and, therefore, denies the allegations.

        54.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 54 of the Complaint and, therefore, denies the allegations.




                                                 10
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 11 of 149. PageID #: 32051



       55.     Plaintiffs Summit County Public Health, the City of Barberton, the Village of

Boston Heights, Boston Township, the Village of Clinton, Copley Township, Coventry

Township, the City of Cuyahoga Falls, the City of Fairlawn, the City of Green, the Village of

Lakemore, the Village of Mogadore, the City of Munroe Falls, the City of New Franklin, the

City of Norton, the Village of Peninsula, the Village of Richfield, the Village of Silver Lake,

Springfield Township, the City of Stow, the City of Tallmadge, and Valley Fire District have

withdrawn their claims and therefore no response is required. Cardinal Health admits that

Plaintiffs the County of Summit and City of Akron have filed an action as set forth in Paragraph

55 of the Complaint, but denies any liability.

       56.     Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 56 of the Complaint and, therefore, denies the allegations.

       57.     Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 57 of the Complaint and, therefore, denies the allegations.

       58.     The Complaint itself alleges that the opioid abuse problem is the result of a

change in the medical standard of care for prescribing opioid medications. Cardinal Health

admits that the change in the medical standard of care contributed to the over-prescription of

opioid medications. The Complaint itself also alleges that the opioid abuse problem is, in part,

the result of criminal actions by third parties. Cardinal Health admits that these criminal acts

contributed to the abuse of opioid medications. Cardinal Health denies the allegations in

Paragraph 58 of the Complaint as to Defendant Cardinal Health.

       59.     Cardinal Health denies the allegations in Paragraph 59 of the Complaint as

alleged against Defendant Cardinal Health.




                                                 11
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 12 of 149. PageID #: 32052



       60.     Cardinal Health denies that its conduct has been wrongful or unlawful or has

caused Plaintiffs any injury and therefore denies the allegations in Paragraph 60 of the

Complaint.

II.    DEFENDANTS

       A.      Marketing Defendants

       61.     The allegations of Paragraph 61 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

               1.     Purdue Entities

       62.     The allegations of Paragraph 62 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       63.     The allegations of Paragraph 63 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       64.     The allegations of Paragraph 64 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       65.     The allegations of Paragraph 65 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       66.     The allegations of Paragraph 66 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       67.     The allegations of Paragraph 67 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       68.     The allegations of Paragraph 68 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                12
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 13 of 149. PageID #: 32053



               2.     Actavis Entities

       69.     The allegations of Paragraph 69 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       70.     The allegations of Paragraph 70 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       71.     The allegations of Paragraph 71 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       72.     The allegations of Paragraph 72 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       73.     The allegations of Paragraph 73 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations

               3.     Cephalon Entities

       74.     The allegations of Paragraph 74 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       75.     The allegations of Paragraph 75 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       76.     The allegations of Paragraph 76 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       77.     The allegations of Paragraph 77 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

               4.     Janssen Entities

       78.     The allegations of Paragraph 78 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                13
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 14 of 149. PageID #: 32054



       79.     The allegations of Paragraph 79 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       80.     The allegations of Paragraph 80 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       81.     The allegations of Paragraph 81 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       82.     The allegations of Paragraph 82 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       83.     The allegations of Paragraph 83 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       84.     The allegations of Paragraph 84 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       85.     The allegations of Paragraph 85 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       86.     The allegations of Paragraph 86 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       87.     The allegations of Paragraph 87 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       88.     The allegations of Paragraph 88 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

               5.     Endo Entities

       89.     The allegations of Paragraph 89 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                14
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 15 of 149. PageID #: 32055



       90.     The allegations of Paragraph 90 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       91.     The allegations of Paragraph 91 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       92.     The allegations of Paragraph 92 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       93.     The allegations of Paragraph 93 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       94.     The allegations of Paragraph 94 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

               6.     Insys Therapeutics, Inc.

       95.     The allegations of Paragraph 95 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       96.     The allegations of Paragraph 96 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       97.     The allegations of Paragraph 97 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       98.     The allegations of Paragraph 98 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       99.     The allegations of Paragraph 99 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

               7.     Mallinckrodt Entities

       100.    The allegations of Paragraph 100 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.


                                                15
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 16 of 149. PageID #: 32056



       101.    The allegations of Paragraph 101 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       102.    The allegations of Paragraph 102 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       103.    The allegations of Paragraph 103 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       104.    The allegations of Paragraph 104 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       105.    The allegations of Paragraph 105 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       106.    The allegations of Paragraph 106 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       B.      Distributor Defendants

       107.    Cardinal Health denies the allegations in Paragraph 107 of the Complaint as

alleged against Defendant Cardinal Health.

               1.     AmerisourceBergen Drug Corporation

       108.    The allegations of Paragraph 108 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

               2.     Anda, Inc.

       109.    The allegations of Paragraph 109 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

               3.     Cardinal Health, Inc.

       110.    Cardinal Health admits that it is a “global, integrated health care services and

products company,” and in 2016 was the fifteenth largest company by revenue in the United


                                                16
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 17 of 149. PageID #: 32057



States, with an annual revenue of $121 billion. Cardinal Health, through its DEA registrant

subsidiaries, does “distribute pharmaceutical drugs, including opioids, throughout the country.”

Cardinal Health, through its DEA registrant subsidiaries, does “distribute pharmaceutical drugs,

including opioids, throughout the country.” Cardinal Health admits that one out of every six

pharmaceutical products dispensed to U.S. patients travels through the efficient nationwide

network of Cardinal Health. DEA-registered Cardinal Health subsidiaries distribute FDA-

approved medications of all types, including opioids, to pharmacies holding valid DEA licenses

that dispense those medications pursuant to a prescription from a licensed physician. Cardinal

Health denies all remaining allegations in Paragraph 110.

               4.     CVS Health Corporation

       111.    The allegations of Paragraph 111 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

               5.     Discount Drug Mart, Inc.

       112.    The allegations of Paragraph 112 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

               6.     HBC Service Company

       113.    The allegations of Paragraph 113 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

               7.     Henry Schein Entities

       114.    The allegations of Paragraph 114 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       115.    The allegations of Paragraph 115 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                17
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 18 of 149. PageID #: 32058



       116.    The allegations of Paragraph 116 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       117.    The allegations of Paragraph 117 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       118.    The allegations of Paragraph 118 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       119.    The allegations of Paragraph 119 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

               8.     McKesson Corporation

       120.    The allegations of Paragraph 120 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       121.    The allegations of Paragraph 121 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

               9.     Miami-Luken, Inc.

       122.    The allegations of Paragraph 122 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

               10.    Prescription Supply, Inc.

       123.    The allegations of Paragraph 123 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

               11.    Rite Aid Entities

       124.    The allegations of Paragraph 124 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                18
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 19 of 149. PageID #: 32059



               12.    Walgreens Boots Alliance, Inc.

       125.    The allegations of Paragraph 125 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

               13.    Walmart Inc.

       126.    The allegations of Paragraph 126 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       127.    The allegations of Paragraph 127 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       128.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 128 of the Complaint and, therefore, denies the allegations.

       C.      Agency and Authority

       129.    Cardinal Health denies the allegations in Paragraph 129 of the Complaint as

alleged against Defendant Cardinal Health.

                                 FACTUAL ALLEGATIONS

I.     FACTS COMMON TO ALL CLAIMS

       A.      Opioids and Their Effects

       130.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 130 of the Complaint and, therefore, denies the allegations.

       131.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 131 of the Complaint and, therefore, denies the allegations.

       132.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 132 of the Complaint and, therefore, denies the allegations.

       133.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 133 of the Complaint and, therefore, denies the allegations.


                                                19
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 20 of 149. PageID #: 32060



       134.    Cardinal Health denies the allegations in Paragraph 134 of the Complaint as

alleged against Defendant Cardinal Health.

       135.    Cardinal Health admits that prescription opioids are regulated as Schedule II

controlled substances by the DEA. Cardinal Health lacks knowledge sufficient to form a belief

as to the truth of the remaining allegations in Paragraph 135 of the Complaint and, therefore,

denies the allegations.

       136.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 136 of the Complaint and, therefore, denies the allegations.

       137.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 137 of the Complaint and, therefore, denies the allegations.

       138.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 138 of the Complaint and, therefore, denies the allegations.

       139.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 139 of the Complaint and, therefore, denies the allegations.

       140.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 140 of the Complaint and, therefore, denies the allegations.

       141.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 141 of the Complaint and, therefore, denies the allegations.

       142.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 142 of the Complaint and, therefore, denies the allegations.

       143.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 143 of the Complaint and, therefore, denies the allegations.




                                                20
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 21 of 149. PageID #: 32061



       144.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 144 of the Complaint and, therefore, denies the allegations.

       145.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 145 of the Complaint and, therefore, denies the allegations.

       B.      The Resurgence of Opioid Use in the United States

               1.     The Sackler Family Integrated Advertising and Medicine

       146.    The Complaint itself alleges that the opioid abuse problem is the result of a

change in the medical standard of care for prescribing opioid medications. Cardinal Health

admits that the change in the medical standard of care contributed to the over-prescription of

opioid medications. Cardinal Health lacks knowledge sufficient to form a belief as to the truth of

the remaining allegations in Paragraph 146 of the Complaint and, therefore, denies the

allegations.

       147.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 147 of the Complaint and, therefore, denies the allegations.

       148.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 148 of the Complaint and, therefore, denies the allegations.

       149.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 149 of the Complaint and, therefore, denies the allegations.

       150.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 150 of the Complaint and, therefore, denies the allegations.

       151.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 151 of the Complaint and, therefore, denies the allegations.




                                                21
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 22 of 149. PageID #: 32062



               2.     Purdue and the Development of Oxycontin

       152.    The allegations of Paragraph 152 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       153.    The allegations of Paragraph 153 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       154.    The allegations of Paragraph 154 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       155.    The allegations of Paragraph 155 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       156.    The allegations of Paragraph 156 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       157.    The allegations of Paragraph 157 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       158.    The allegations of Paragraph 158 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       159.    The allegations of Paragraph 159 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       160.    The allegations of Paragraph 160 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       161.    The allegations of Paragraph 161 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       162.    The allegations of Paragraph 162 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                22
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 23 of 149. PageID #: 32063



       163.    The allegations of Paragraph 163 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

               3.     Other Marketing Defendants Leapt at the Opioid Opportunity

       164.    The allegations of Paragraph 164 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       165.    The allegations of Paragraph 165 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       166.    The allegations of Paragraph 166 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       167.    The allegations of Paragraph 167 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       168.    The allegations of Paragraph 168 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       169.    The allegations of Paragraph 169 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       170.    The allegations of Paragraph 170 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       C.      Defendants’ Conduct Created an Abatable Public Nuisance

       171.    Cardinal Health denies the allegations in Paragraph 171 of the Complaint as to

Defendant Cardinal Health.

       172.    Cardinal Health denies the allegations in Paragraph 172 of the Complaint as to

Defendant Cardinal Health.

       173.    Cardinal Health denies the allegations in Paragraph 173 of the Complaint as

alleged against Defendant Cardinal Health.


                                                23
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 24 of 149. PageID #: 32064



       D.      The Marketing Defendants’ Multi-Pronged Scheme to Change Prescriber
               Habits and Public Perception and Increase Demand for Opioids

       174.    The allegations of Paragraph 174 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       175.    The allegations of Paragraph 175 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       176.    The allegations of Paragraph 176 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

               1.     The Marketing Defendants Promoted Multiple Falsehoods About
                      Opioids

       177.    The allegations of Paragraph 177 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       178.    The allegations of Paragraph 178 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       179.    The allegations of Paragraph 179 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                      a.      Falsehood #1: The risk of addiction from chronic opioid
                              therapy is low

       180.    The allegations of Paragraph 180 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       181.    The allegations of Paragraph 181 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       182.    The allegations of Paragraph 182 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                24
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 25 of 149. PageID #: 32065



                              i.      Purdue’s misrepresentations regarding addiction risk

       183.    The allegations of Paragraph 183 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       184.    The allegations of Paragraph 184 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       185.    The allegations of Paragraph 185 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       186.    The allegations of Paragraph 186 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       187.    The allegations of Paragraph 187 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       188.    The allegations of Paragraph 188 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       189.    The allegations of Paragraph 189 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       190.    The allegations of Paragraph 190 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       191.    The allegations of Paragraph 191 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       192.    The allegations of Paragraph 192 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       193.    The allegations of Paragraph 193 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                25
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 26 of 149. PageID #: 32066



       194.    The allegations of Paragraph 194 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       195.    The allegations of Paragraph 195 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       196.    The allegations of Paragraph 196 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       197.    The allegations of Paragraph 197 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       198.    The allegations of Paragraph 198 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       199.    The allegations of Paragraph 199 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       200.    The allegations of Paragraph 200 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       201.    The allegations of Paragraph 201 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       202.    The allegations of Paragraph 202 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                              ii.     Endo’s misrepresentations regarding addiction risk

       203.    The allegations of Paragraph 203 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       204.    The allegations of Paragraph 204 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                26
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 27 of 149. PageID #: 32067



       205.    The allegations of Paragraph 205 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       206.    The allegations of Paragraph 206 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       207.    The allegations of Paragraph 207 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       208.    The allegations of Paragraph 208 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       209.    The allegations of Paragraph 209 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       210.    The allegations of Paragraph 210 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       211.    The allegations of Paragraph 211 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                              iii.    Janssen’s misrepresentations regarding addiction risk

       212.    The allegations of Paragraph 212 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       213.    The allegations of Paragraph 213 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       214.    The allegations of Paragraph 214 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       215.    The allegations of Paragraph 215 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                27
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 28 of 149. PageID #: 32068



       216.    The allegations of Paragraph 216 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       217.    The allegations of Paragraph 217 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       218.    The allegations of Paragraph 218 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       219.    The allegations of Paragraph 219 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       220.    The allegations of Paragraph 220 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                              iv.     Cephalon’s misrepresentations regarding addiction risk

       221.    The allegations of Paragraph 221 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       222.    The allegations of Paragraph 222 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       223.    The allegations of Paragraph 223 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                              v.      Actavis’s misrepresentations regarding addiction risk

       224.    The allegations of Paragraph 224 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       225.    The allegations of Paragraph 225 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       226.    The allegations of Paragraph 226 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.


                                                28
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 29 of 149. PageID #: 32069



       227.    The allegations of Paragraph 227 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                              vi.     Mallinckrodt’s misrepresentations regarding addiction
                                      risk

       228.    The allegations of Paragraph 228 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       229.    The allegations of Paragraph 229 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       230.    The allegations of Paragraph 230 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       231.    The allegations of Paragraph 231 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       232.    The allegations of Paragraph 232 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                      b.      Falsehood #2: To the extent there is a risk of addiction, it can
                              be easily identified and managed

       233.    The allegations of Paragraph 233 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       234.    The allegations of Paragraph 234 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       235.    The allegations of Paragraph 235 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       236.    The allegations of Paragraph 236 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                29
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 30 of 149. PageID #: 32070



       237.    The allegations of Paragraph 237 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       238.    The allegations of Paragraph 238 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       239.    The allegations of Paragraph 239 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       240.    The allegations of Paragraph 240 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                      c.      Falsehood #3: Signs of addictive behavior are
                              “pseudoaddiction,” requiring more opioids

       241.    The allegations of Paragraph 241 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       242.    The allegations of Paragraph 242 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       243.    The allegations of Paragraph 243 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       244.    The allegations of Paragraph 244 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       245.    The allegations of Paragraph 245 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       246.    The allegations of Paragraph 246 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       247.    The allegations of Paragraph 247 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.



                                                30
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 31 of 149. PageID #: 32071



       248.    The allegations of Paragraph 248 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       249.    The allegations of Paragraph 249 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       250.    The allegations of Paragraph 250 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       251.    The allegations of Paragraph 251 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                      d.      Falsehood #4: Opioid withdrawal can be avoided by tapering

       252.    The allegations of Paragraph 252 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       253.    The allegations of Paragraph 253 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       254.    The allegations of Paragraph 254 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       255.    The allegations of Paragraph 255 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                      e.      Falsehood #5: Opioid doses can be increased without limit or
                              greater risks

       256.    The allegations of Paragraph 256 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       257.    The allegations of Paragraph 257 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                31
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 32 of 149. PageID #: 32072



       258.    The allegations of Paragraph 258 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       259.    The allegations of Paragraph 259 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       260.    The allegations of Paragraph 260 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       261.    The allegations of Paragraph 261 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       262.    The allegations of Paragraph 262 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       263.    The allegations of Paragraph 263 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       264.    The allegations of Paragraph 264 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       265.    The allegations of Paragraph 265 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       266.    The allegations of Paragraph 266 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       267.    The allegations of Paragraph 267 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                      f.      Falsehood #6: Long-term opioid use improves functioning

       268.    The allegations of Paragraph 268 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                32
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 33 of 149. PageID #: 32073



       269.    The allegations of Paragraph 269 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       270.    The allegations of Paragraph 270 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       271.    The allegations of Paragraph 271 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       272.    The allegations of Paragraph 272 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       273.    The allegations of Paragraph 273 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       274.    The allegations of Paragraph 274 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       275.    The allegations of Paragraph 275 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       276.    The allegations of Paragraph 276 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       277.    The allegations of Paragraph 277 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       278.    The allegations of Paragraph 278 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       279.    The allegations of Paragraph 279 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                33
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 34 of 149. PageID #: 32074



       280.    The allegations of Paragraph 280 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       281.    The allegations of Paragraph 281 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       282.    The allegations of Paragraph 282 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       283.    The allegations of Paragraph 283 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       284.    The allegations of Paragraph 284 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                      g.      Falsehood #7: Alternative forms of pain relief pose greater
                              risks than opioids

       285.    The allegations of Paragraph 285 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       286.    The allegations of Paragraph 286 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       287.    The allegations of Paragraph 287 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       288.    The allegations of Paragraph 288 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       289.    The allegations of Paragraph 289 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       290.    The allegations of Paragraph 290 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.



                                                34
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 35 of 149. PageID #: 32075



       291.    The allegations of Paragraph 291 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       292.    The allegations of Paragraph 292 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       293.    The allegations of Paragraph 293 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       294.    The allegations of Paragraph 294 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                      h.      Falsehood #8: OxyContin provides twelve hours of pain relief

       295.    The allegations of Paragraph 295 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       296.    The allegations of Paragraph 296 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       297.    The allegations of Paragraph 297 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       298.    The allegations of Paragraph 298 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       299.    The allegations of Paragraph 299 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       300.    The allegations of Paragraph 300 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       301.    The allegations of Paragraph 301 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                35
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 36 of 149. PageID #: 32076



       302.    The allegations of Paragraph 302 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       303.    The allegations of Paragraph 303 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       304.    The allegations of Paragraph 304 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       305.    The allegations of Paragraph 305 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       306.    The allegations of Paragraph 306 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       307.    The allegations of Paragraph 307 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                      i.      Falsehood #9: New formulations of certain opioids successfully
                              deter abuse

       308.    The allegations of Paragraph 308 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       309.    The allegations of Paragraph 309 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                              i.      Purdue’s deceptive marketing of reformulated
                                      OxyContin and Hysingla ER

       310.    The allegations of Paragraph 310 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       311.    The allegations of Paragraph 311 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                36
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 37 of 149. PageID #: 32077



       312.    The allegations of Paragraph 312 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       313.    The allegations of Paragraph 313 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       314.    The allegations of Paragraph 314 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       315.    The allegations of Paragraph 315 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       316.    The allegations of Paragraph 316 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       317.    The allegations of Paragraph 317 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       318.    The allegations of Paragraph 318 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       319.    The allegations of Paragraph 319 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       320.    The allegations of Paragraph 320 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       321.    The allegations of Paragraph 321 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                              ii.     Endo’s deceptive marketing of reformulated Opana ER

       322.    The allegations of Paragraph 322 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                37
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 38 of 149. PageID #: 32078



       323.    The allegations of Paragraph 323 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       324.    The allegations of Paragraph 324 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       325.    The allegations of Paragraph 325 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       326.    The allegations of Paragraph 326 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       327.    The allegations of Paragraph 327 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       328.    The allegations of Paragraph 328 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       329.    The allegations of Paragraph 329 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       330.    The allegations of Paragraph 330 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       331.    The allegations of Paragraph 331 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       332.    The allegations of Paragraph 332 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       333.    The allegations of Paragraph 333 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                38
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 39 of 149. PageID #: 32079



       334.    The allegations of Paragraph 334 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       335.    The allegations of Paragraph 335 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       336.    The allegations of Paragraph 336 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       337.    The allegations of Paragraph 337 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       338.    The allegations of Paragraph 338 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       339.    The allegations of Paragraph 339 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       340.    The allegations of Paragraph 340 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       341.    The allegations of Paragraph 341 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       342.    The allegations of Paragraph 342 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       343.    The allegations of Paragraph 343 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       344.    The allegations of Paragraph 344 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                39
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 40 of 149. PageID #: 32080



                              iii.    Other Marketing Defendants’ misrepresentations
                                      regarding abuse deterrence

       345.    The allegations of Paragraph 345 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       346.    The allegations of Paragraph 346 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       347.    The allegations of Paragraph 347 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       348.    The allegations of Paragraph 348 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       349.    The allegations of Paragraph 349 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

               2.     The Marketing Defendants Disseminated Their Misleading Messages
                      About Opioids Through Multiple Channels

       350.    The allegations of Paragraph 350 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       351.    The allegations of Paragraph 351 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                      a.      The Marketing Defendants Directed Front Groups to
                              Deceptively Promote Opioid Use

       352.    The allegations of Paragraph 352 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       353.    The allegations of Paragraph 353 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                40
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 41 of 149. PageID #: 32081



       354.    The allegations of Paragraph 354 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       355.    The allegations of Paragraph 355 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       356.    The allegations of Paragraph 356 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                              i.      American Pain Foundation

       357.    The allegations of Paragraph 357 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       358.    The allegations of Paragraph 358 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       359.    The allegations of Paragraph 359 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       360.    The allegations of Paragraph 360 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       361.    The allegations of Paragraph 361 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       362.    The allegations of Paragraph 362 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       363.    The allegations of Paragraph 363 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       364.    The allegations of Paragraph 364 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                41
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 42 of 149. PageID #: 32082



                              ii.     American Academy of Pain Medicine and the American
                                      Pain Society

       365.    The allegations of Paragraph 365 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       366.    The allegations of Paragraph 366 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       367.    The allegations of Paragraph 367 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       368.    The allegations of Paragraph 368 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       369.    The allegations of Paragraph 369 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       370.    The allegations of Paragraph 370 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       371.    The allegations of Paragraph 371 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       372.    The allegations of Paragraph 372 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       373.    The allegations of Paragraph 373 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       374.    The allegations of Paragraph 374 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       375.    The allegations of Paragraph 375 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.



                                                42
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 43 of 149. PageID #: 32083



       376.    The allegations of Paragraph 376 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                              iii.    Federation of State Medical Boards

       377.    The allegations of Paragraph 377 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       378.    The allegations of Paragraph 378 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       379.    The allegations of Paragraph 379 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       380.    The allegations of Paragraph 380 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       381.    The allegations of Paragraph 381 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       382.    The allegations of Paragraph 382 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                              iv.     The Alliance for Patient Access

       383.    The allegations of Paragraph 383 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       384.    The allegations of Paragraph 384 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       385.    The allegations of Paragraph 385 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       386.    The allegations of Paragraph 386 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.


                                                43
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 44 of 149. PageID #: 32084



       387.    The allegations of Paragraph 387 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       388.    The allegations of Paragraph 388 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       389.    The allegations of Paragraph 389 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       390.    The allegations of Paragraph 390 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                              v.      The U.S. Pain Foundation

       391.    The allegations of Paragraph 391 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                              vi.     American Geriatrics Society

       392.    The allegations of Paragraph 392 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       393.    The allegations of Paragraph 393 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       394.    The allegations of Paragraph 394 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       395.    The allegations of Paragraph 395 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                      b.      The Marketing Defendants Paid Key Opinion Leaders to
                              Deceptively Promote Opioid Use

       396.    The allegations of Paragraph 396 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.



                                                44
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 45 of 149. PageID #: 32085



       397.    The allegations of Paragraph 397 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       398.    The allegations of Paragraph 398 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       399.    The allegations of Paragraph 399 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       400.    The allegations of Paragraph 400 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       401.    The allegations of Paragraph 401 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       402.    The allegations of Paragraph 402 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       403.    The allegations of Paragraph 403 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                              i.      Dr. Russell Portenoy

       404.    The allegations of Paragraph 404 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       405.    The allegations of Paragraph 405 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       406.    The allegations of Paragraph 406 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       407.    The allegations of Paragraph 407 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                45
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 46 of 149. PageID #: 32086



       408.    The allegations of Paragraph 408 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       409.    The allegations of Paragraph 409 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       410.    The allegations of Paragraph 410 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       411.    The allegations of Paragraph 411 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                              ii.     Dr. Lynn Webster

       412.    The allegations of Paragraph 412 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       413.    The allegations of Paragraph 413 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       414.    The allegations of Paragraph 414 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       415.    The allegations of Paragraph 415 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       416.    The allegations of Paragraph 416 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                              iii.    Dr. Perry Fine

       417.    The allegations of Paragraph 417 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       418.    The allegations of Paragraph 418 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.


                                                46
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 47 of 149. PageID #: 32087



       419.    The allegations of Paragraph 419 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       420.    The allegations of Paragraph 420 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       421.    The allegations of Paragraph 421 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       422.    The allegations of Paragraph 422 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       423.    The allegations of Paragraph 423 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                              iv.     Dr. Scott Fishman

       424.    The allegations of Paragraph 424 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       425.    The allegations of Paragraph 425 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       426.    The allegations of Paragraph 426 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       427.    The allegations of Paragraph 427 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       428.    The allegations of Paragraph 428 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                47
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 48 of 149. PageID #: 32088



                      c.      The Marketing Defendants Disseminated Their
                              Misrepresentations Through Continuing Medical Education
                              Programs

       429.    The allegations of Paragraph 429 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       430.    The allegations of Paragraph 430 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       431.    The allegations of Paragraph 431 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       432.    The allegations of Paragraph 432 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       433.    The allegations of Paragraph 433 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       434.    The allegations of Paragraph 434 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       435.    The allegations of Paragraph 435 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       436.    The allegations of Paragraph 436 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       437.    The allegations of Paragraph 437 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       438.    The allegations of Paragraph 438 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       439.    The allegations of Paragraph 439 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.


                                                48
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 49 of 149. PageID #: 32089



       440.    The allegations of Paragraph 440 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       441.    The allegations of Paragraph 441 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                      d.      The Marketing Defendants Used “Branded” Advertising to
                              Promote their Products to Doctors and Consumers

       442.    The allegations of Paragraph 442 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       443.    The allegations of Paragraph 443 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                      e.      The Marketing Defendants Used “Unbranded” Advertising to
                              Promote Opioid Use for Chronic Pain Without FDA Review

       444.    The allegations of Paragraph 444 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       445.    The allegations of Paragraph 445 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                      f.      The Marketing Defendants Funded, Edited and Distributed
                              Publications That Supported Their Misrepresentations

       446.    The allegations of Paragraph 446 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       447.    The allegations of Paragraph 447 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       448.    The allegations of Paragraph 448 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                49
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 50 of 149. PageID #: 32090



       449.    The allegations of Paragraph 449 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       450.    The allegations of Paragraph 450 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       451.    The allegations of Paragraph 451 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                      g.      The Marketing Defendants Used Detailing to Directly
                              Disseminate Their Misrepresentations to Prescribers

       452.    The allegations of Paragraph 452 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       453.    The allegations of Paragraph 453 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       454.    The allegations of Paragraph 454 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       455.    The allegations of Paragraph 455 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       456.    The allegations of Paragraph 456 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       457.    The allegations of Paragraph 457 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       458.    The allegations of Paragraph 458 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       459.    The allegations of Paragraph 459 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.



                                                50
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 51 of 149. PageID #: 32091



       460.    The allegations of Paragraph 460 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       461.    The allegations of Paragraph 461 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                      h.      Marketing Defendants Used Speakers’ Bureaus and Programs
                              to Spread Their Deceptive Messages

       462.    The allegations of Paragraph 462 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       463.    The allegations of Paragraph 463 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       464.    The allegations of Paragraph 464 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

               3.     The Marketing Defendants Targeted Vulnerable Populations

       465.    The allegations of Paragraph 465 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       466.    The allegations of Paragraph 466 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       467.    The allegations of Paragraph 467 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       468.    The allegations of Paragraph 468 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       469.    The allegations of Paragraph 469 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                51
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 52 of 149. PageID #: 32092



       470.    The allegations of Paragraph 470 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       471.    The allegations of Paragraph 471 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

               4.     Insys Employed Fraudulent, Illegal, and Misleading Marketing
                      Schemes to Promote Subsys

       472.    The allegations of Paragraph 472 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       473.    The allegations of Paragraph 473 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       474.    The allegations of Paragraph 474 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       475.    The allegations of Paragraph 475 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       476.    The allegations of Paragraph 476 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       477.    The allegations of Paragraph 477 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       478.    The allegations of Paragraph 478 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       479.    The allegations of Paragraph 479 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       480.    The allegations of Paragraph 480 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.



                                                52
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 53 of 149. PageID #: 32093



       481.    The allegations of Paragraph 481 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       482.    The allegations of Paragraph 482 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       483.    The allegations of Paragraph 483 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       484.    The allegations of Paragraph 484 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       485.    The allegations of Paragraph 485 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       486.    The allegations of Paragraph 486 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

               5.     The Marketing Defendants’ Scheme Succeeded, Creating a Public
                      Health Epidemic

                      a.      Marketing Defendants Dramatically Expanded Opioid
                              Prescribing and Use

       487.    The allegations of Paragraph 487 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       488.    The allegations of Paragraph 488 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       489.    The allegations of Paragraph 489 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       490.    The allegations of Paragraph 490 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                53
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 54 of 149. PageID #: 32094



       491.    The allegations of Paragraph 491 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       492.    The allegations of Paragraph 492 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       493.    The allegations of Paragraph 493 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       494.    The allegations of Paragraph 494 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                      b.      Marketing Defendants’ Deception in Expanding Their Market
                              Created and Fueled the Opioid Epidemic

       495.    The allegations of Paragraph 495 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       496.    The allegations of Paragraph 496 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       497.    Paragraph 497 does not contain any factual allegations and as such no response is

required.

       E.      Defendants Throughout the Supply Chain Deliberately Disregarded Their
               Duties to Maintain Effective Controls and to Identify, Report and Take Steps
               to Halt Suspicious Orders

       498.    Cardinal Health denies the allegations in Paragraph 498 of the Complaint as

alleged against Defendant Cardinal Health.

       499.    Cardinal Health denies the allegations in Paragraph 499 of the Complaint as

alleged against Defendant Cardinal Health.

       500.    Cardinal Health admits that wholesale distributors of controlled substances are

required to register with the DEA. Cardinal Health also admits that at all times that Cardinal



                                                54
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 55 of 149. PageID #: 32095



Health, through its subsidiaries, distributed controlled substances, Cardinal Health’s DEA-

registered subsidiaries held an appropriate registration. Cardinal Health respectfully refers the

Court to the cited statutes and regulations for their true and correct contents. Cardinal Health

denies the remaining allegations in Paragraph 500 of the Complaint as alleged against Defendant

Cardinal Health.

       487. Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 487 of the Complaint and, therefore, denies the allegations.”

       497. Cardinal Health admits only that Paragraph 497 purports to characterize a document,

which speaks for itself, but denies any attempt by Plaintiffs to characterize or selectively quote

from it. To the extent a further response is required, Cardinal Health denies the allegations in

Paragraph 497 of the Complaint as alleged against Defendant Cardinal Health, and otherwise

denies possessing knowledge or information sufficient to form a belief as to their truth.

               1.      All Defendants Have a Duty to Report Suspicious Orders and Not to
                       Ship Those Orders Unless Due Diligence Disproves Their Suspicions

       501.    Cardinal Health denies the allegations in Paragraph 501 of the Complaint as

alleged against Defendant Cardinal Health.

       502.    Cardinal Health denies the allegations in Paragraph 502 of the Complaint as

alleged against Defendant Cardinal Health.

       503.    Cardinal Health denies the allegations in Paragraph 503 of the Complaint as

alleged against Defendant Cardinal Health.

       504.    Cardinal Health admits that wholesale distributors of controlled substances are

required to register with the DEA. Cardinal Health also admits that at all times that Cardinal

Health, through its subsidiaries, distributed controlled substances, Cardinal Health’s DEA-

registered subsidiaries held an appropriate registration. As to the second sentence of Paragraph



                                                 55
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 56 of 149. PageID #: 32096



504, Cardinal Health admits that the CSA requires the Attorney General to consider, when

determining whether a distributor should be registered under the CSA, that distributor’s

“maintenance of effective control against diversion of particular controlled substances into other

than legitimate medical, scientific, and industrial channels.” 21 U.S.C. § 823(b)(1). As to the

third sentence of Paragraph 504, Cardinal Health admits that the CSA’s regulations require

registrants to “design and operate a system to disclose to the registrant suspicious orders of

controlled substances.” 21 C.F.R. § 1301.74(b). Cardinal Health denies any attempt by the

Plaintiffs to purport to characterize or selectively quote the statutes and regulations quoted in the

second and third sentences of Paragraph 504, which speak for themselves. The fourth sentence

of Paragraph 504 contains legal conclusions to which no response is required. To the extent a

further response is required, Cardinal Health denies the allegations in Paragraph 504 of the

Complaint as alleged against Defendant Cardinal Health.

       505.    Cardinal Health denies the allegations in Paragraph 505 of the Complaint as

alleged against Defendant Cardinal Health.

       506.    Cardinal Health admits that the Controlled Substances Act was passed in 1970.

Cardinal Health also admits that the CSA and its implementing regulations created a closed

system of distribution for controlled substances. Cardinal Health denies the remaining

allegations in Paragraph 506 of the Complaint as alleged against Defendant Cardinal Health.

       507.    Cardinal Health admits that DEA sets an aggregate production quota setting “the

total quantity of each basic class of controlled substance listed in Schedule I or II necessary to be

manufactured during the following calendar year.” 21 C.F.R. § 1303.11. Cardinal Health admits

that wholesale distributors of controlled substances are required to register with the DEA.

Cardinal Health also admits that at all times that Cardinal Health, through its subsidiaries,




                                                 56
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 57 of 149. PageID #: 32097



distributed controlled substances, Cardinal Health’s DEA-registered subsidiaries held an

appropriate registration. Cardinal Health admits that the CSA requires the Attorney General to

consider, when determining whether a distributor should be registered under the CSA, that

distributor’s “maintenance of effective control against diversion of particular controlled

substances into other than legitimate medical, scientific, and industrial channels.” 21 U.S.C. §

823(b)(1). Cardinal Health admits that the CSA’s regulations require registrants to “design and

operate a system to disclose to the registrant suspicious orders of controlled substances,” and that

“[t]he registrant shall inform the Field Division Office of the Administration in his area of

suspicious orders when discovered by the registrant.” 21 C.F.R. § 1301.74(b). Cardinal Health

denies Plaintiffs’ attempt to characterize these statutes and regulations, which speak for

themselves. To the extent a further response is required, Cardinal Health denies the allegations

in Paragraph 507 of the Complaint as alleged against Defendant Cardinal Health.

       508.    Cardinal Health admits that DEA sets an aggregate production quota setting “the

total quantity of each basic class of controlled substance listed in Schedule I or II necessary to be

manufactured during the following calendar year.” 21 C.F.R. § 1303.11. Cardinal Health admits

that among the factors DEA considers in making this determination are “Total net disposal of the

class by all manufacturers during the current and 2 preceding years”; “Trends in the national rate

of net disposal of the class”; “Total actual (or estimated) inventories of the class and of all

substances manufactured from the class, and trends in inventory accumulation”; “Relevant

information obtained from the Department of Health and Human Services, including from the

Food and Drug Administration, the Centers for Disease Control and Prevention, and the Centers

for Medicare and Medicaid Services”; and “Other factors affecting medical, scientific, research,

and industrial needs in the United States and lawful export requirements, as the Administrator




                                                  57
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 58 of 149. PageID #: 32098



finds relevant, including changes in the currently accepted medical use in treatment with the

class or the substances which are manufactured from it, the economic and physical availability of

raw materials for use in manufacturing and for inventory purposes, yield and stability problems,

potential disruptions to production (including possible labor strikes), and recent unforeseen

emergencies such as floods and fires.” 21 C.F.R. § 1301.11(b). Cardinal Health admits that an

applicant’s “production cycle and current inventory position” may be considered in determining

an applicant’s individual manufacturing quota. 21 C.F.R. § 1303.23(a)(2). Except as expressly

admitted above, Cardinal Health denies the allegations in Paragraph 508 of the Complaint as

alleged against Defendant Cardinal Health and respectfully refers the Court to any cited

documents for their true and correct contents, and otherwise denies possessing knowledge or

information sufficient to form a belief as to their truth.

       509.    Cardinal Health admits that the DEA assigns quotas to classes of controlled

substances, but denies that Cardinal Health manufactures controlled substances or that it is

involved in the setting of the quotas. Therefore, Cardinal Health denies the allegations in

Paragraph 509 of the Complaint as alleged against Defendant Cardinal Health.

       510.    Cardinal Health admits that the CSA’s regulations require registrants to “design

and operate a system to disclose to the registrant suspicious orders of controlled substances,” and

that “[t]he registrant shall inform the Field Division Office of the Administration in his area of

suspicious orders when discovered by the registrant.” 21 C.F.R. § 1301.74(b). Cardinal Health

admits that the regulation states, “Suspicious orders include orders of unusual size, orders

deviating substantially from a normal pattern, and orders of unusual frequency.” Id. Cardinal

Health denies Plaintiffs’ attempt to characterize, paraphrase, or add to these regulations, which




                                                  58
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 59 of 149. PageID #: 32099



speak for themselves. To the extent a further response is required, Cardinal Health denies the

allegations in Paragraph 510 of the Complaint as alleged against Defendant Cardinal Health,

       511.    Cardinal Health denies the allegations in Paragraph 511 of the Complaint as

alleged against Defendant Cardinal Health.

       512.    Cardinal Health denies the allegations in Paragraph 512 of the Complaint as

alleged against Defendant Cardinal Health.

       513.    Cardinal Health denies the allegations in Paragraph 513 of the Complaint as

alleged against Defendant Cardinal Health.

       514.    Cardinal Health denies the allegations in Paragraph 514 of the Complaint as

alleged against Defendant Cardinal Health.

       515.    Cardinal Health denies the allegations in the last sentence of Paragraph 515 of the

Complaint as alleged against Defendant Cardinal Health. The remaining allegations in

Paragraph 515 contain generalized allegations about the wholesale distribution industry; absent

further specificity, Cardinal Health can neither admit nor deny the allegations in Paragraph 515.

       516.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 516 of the Complaint and, therefore, denies the allegations.

       517.    Cardinal Health denies the allegations in Paragraph 517 of the Complaint as

alleged against Defendant Cardinal Health.

       518.    Cardinal Health denies the allegations in Paragraph 518 of the Complaint as

alleged against Defendant Cardinal Health.

               2.     Defendants Were Aware of and Have Acknowledged Their
                      Obligations to Prevent Diversion and to Report and Take Steps to
                      Halt Suspicious Orders

       519.    Cardinal Health denies the allegations in Paragraph 519 of the Complaint as

alleged against Defendant Cardinal Health.


                                                59
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 60 of 149. PageID #: 32100



          520.   Cardinal Health admits that it has an important role in the healthcare system of the

United States by distributing FDA-approved medications to DEA-licensed pharmacies that may

dispense to patients with a valid prescription from a licensed healthcare provider, but otherwise

denies the allegations in Paragraph 520 of the Complaint as alleged against Defendant Cardinal

Health.

          521.   Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 521 of the Complaint and, therefore, denies the allegations.

          522.   Cardinal Health admits that it is a member of the Healthcare Distribution

Alliance, but denies the remaining allegations in Paragraph 522 of the Complaint as alleged

against Defendant Cardinal Health.

          523.   Cardinal Health admits that the CSA’s regulations require registrants to “design

and operate a system to disclose to the registrant suspicious orders of controlled substances,” and

that “[t]he registrant shall inform the Field Division Office of the Administration in his area of

suspicious orders when discovered by the registrant.” 21 C.F.R. § 1301.74(b). Cardinal Health

denies that the CSA imparts on distributors an obligation to decline to fill suspicious orders.

Cardinal Health admits that the DEA has provided briefings and conducted conferences, but

denies Plaintiffs’ characterization of these events in Paragraph 523. Cardinal Health denies all

remaining allegations in Paragraph 523 of the Complaint as alleged against Defendant Cardinal

Health.

          524.   Cardinal Health admits that the CSA’s regulations require registrants to “design

and operate a system to disclose to the registrant suspicious orders of controlled substances,” and

that “[t]he registrant shall inform the Field Division Office of the Administration in his area of

suspicious orders when discovered by the registrant.” 21 C.F.R. § 1301.74(b). Cardinal Health




                                                  60
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 61 of 149. PageID #: 32101



denies that the CSA imparts on distributors an obligation to decline to fill suspicious orders, or to

conduct due diligence regarding suspicious orders. Cardinal Health admits that the DEA sent

correspondence to Defendants or their subsidiaries that contained the quoted language (letter

dated September 27, 2006), and respectfully refer the Court to any cited documents for their true

and correct contents. Cardinal Health further denies Plaintiffs’ characterization of these events in

Paragraph 524. Cardinal Health denies all remaining allegations in Paragraph 524 of the

Complaint as alleged against Defendant Cardinal Health.

       525.    Cardinal Health admits that the CSA’s regulations require registrants to “design

and operate a system to disclose to the registrant suspicious orders of controlled substances,” and

that “[t]he registrant shall inform the Field Division Office of the Administration in his area of

suspicious orders when discovered by the registrant.” 21 C.F.R. § 1301.74(b). Cardinal Health

denies that the CSA imparts on distributors an obligation to decline to fill suspicious orders, or to

conduct due diligence regarding suspicious orders. Cardinal Health admits that the DEA sent

correspondence to Defendants or their subsidiaries that contained the quoted language (letter

dated December 27, 2007), and respectfully refer the Court to any cited documents for their true

and correct contents. Cardinal Health further denies Plaintiffs’ characterization of these events in

Paragraph 525. Cardinal Health denies all remaining allegations in Paragraph 525 of the

Complaint as alleged against Defendant Cardinal Health.

               3.      Defendants Worked Together to Inflate the Quotas of Opioids They
                       Could Distribute

       526.    Cardinal Health denies the allegations in Paragraph 526 of the Complaint as

alleged against Defendant Cardinal Health.

       527.    Cardinal Health denies the allegations in Paragraph 527 of the Complaint as

alleged against Defendant Cardinal Health.



                                                 61
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 62 of 149. PageID #: 32102



       528.    Cardinal Health admits that Cardinal Health acquires pharmaceuticals from

manufacturers, but denies the remaining allegations in Paragraph 528 of the Complaint as alleged

against Defendant Cardinal Health.

       529.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 529 of the Complaint and, therefore, denies the allegations.

       530.    Cardinal Health negotiates with pharmaceutical manufacturers on a contract-by-

contract basis, and the terms of these contracts are not uniform; thus, Cardinal Health lacks

sufficient knowledge to admit or deny the allegations in the first three sentences of Paragraph

530 because the allegations are not specific to any contract. Cardinal Health denies the

allegations in the final sentence of Paragraph 530 of the Complaint as alleged against Defendant

Cardinal Health.

       531.    Cardinal Health denies the allegations of Paragraph 531 as alleged against

Defendant Cardinal Health.

       532.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 532 of the Complaint and, therefore, denies the allegations.

       533.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 533 of the Complaint and, therefore, denies the allegations

       534.    Cardinal Health admits that it is a member of the Healthcare Distribution

Alliance, but denies all remaining allegations in Paragraph 534.

       535.    Cardinal Health admits that it is a member of the Healthcare Distribution

Alliance, but denies all remaining allegations in Paragraph 535.

       536.    Cardinal Health admits that it is a member of the Healthcare Distribution

Alliance, but denies all remaining allegations in Paragraph 536.




                                                62
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 63 of 149. PageID #: 32103



       537.    Cardinal Health denies the allegations in Paragraph 537 as alleged against

Defendant Cardinal Health.

       538.    Cardinal Health admits that it is a member of the Healthcare Distribution

Alliance, but denies all remaining allegations in Paragraph 538.

       539.    Cardinal Health denies the allegations in Paragraph 539 as alleged against

Defendant Cardinal Health.

       540.    Cardinal Health admits that it is a member of the Healthcare Distribution

Alliance, but denies all remaining allegations in Paragraph 540.

       541.    Cardinal Health admits that it is a member of the Healthcare Distribution

Alliance, and that members of the Healthcare Distribution Alliance may participate in councils,

committees, task forces and working groups, including those listed in Paragraph 541 of the

Complaint, but denies all remaining allegations in Paragraph 541.

       542.    Cardinal Health denies the allegations in Paragraph 542 as alleged against

Defendant Cardinal Health.

       543.    Cardinal Health denies the allegations in Paragraph 543 of the Complaint as

alleged against Defendant Cardinal Health.

       544.    Cardinal Health denies the allegations in Paragraph 544 of the Complaint as

alleged against Defendant Cardinal Health.

       545.    Cardinal Health denies the allegations in Paragraph 545 of the Complaint as

alleged against Defendant Cardinal Health.

       546.    Cardinal Health denies the allegations in Paragraph 546 of the Complaint as

alleged against Defendant Cardinal Health.

       547.    Paragraph 547 contains no factual allegations and as such no response is required.




                                               63
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 64 of 149. PageID #: 32104



       548.   Cardinal Health denies the allegations in Paragraph 548 of the Complaint as

alleged against Defendant Cardinal Health.

       549.   Cardinal Health denies the allegations in Paragraph 549 of the Complaint as

alleged against Defendant Cardinal Health.

       550.   Cardinal Health denies the allegations in Paragraph 550 of the Complaint as

alleged against Defendant Cardinal Health.

       551.   Cardinal Health denies the allegations in Paragraph 551 of the Complaint as

alleged against Defendant Cardinal Health.

       552.   Cardinal Health denies the allegations in Paragraph 552 of the Complaint as

alleged against Defendant Cardinal Health.

       553.   Cardinal Health denies the allegations in Paragraph 553 of the Complaint as

alleged against Defendant Cardinal Health.

              4.     Defendants Kept Careful Track of Prescribing Data and Knew About
                     Suspicious Orders and Prescribers

       554.   Cardinal Health denies the allegations in Paragraph 554 of the Complaint as

alleged against Defendant Cardinal Health.

       555.   Cardinal Health denies the allegations in Paragraph 555 of the Complaint as

alleged against Defendant Cardinal Health.

       556.   Cardinal Health denies the allegations in Paragraph 556 of the Complaint as

alleged against Defendant Cardinal Health.

       557.   Cardinal Health denies the allegations in Paragraph 557 of the Complaint as

alleged against Defendant Cardinal Health.

       558.   Cardinal Health denies the allegations in Paragraph 558 of the Complaint as

alleged against Defendant Cardinal Health.



                                              64
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 65 of 149. PageID #: 32105



       559.    Cardinal Health admits it has developed and used “know your customer”

questionnaires. Cardinal Health denies the remaining allegations in Paragraph 559 of the

Complaint as alleged against Defendant Cardinal Health.

       560.    Cardinal Health denies the allegations in Paragraph 560 of the Complaint as

alleged against Defendant Cardinal Health.

       561.    Cardinal Health denies the allegations in Paragraph 561 of the Complaint as

alleged against Defendant Cardinal Health.

       562.    Cardinal Health denies the allegations in Paragraph 562 of the Complaint as

alleged against Defendant Cardinal Health.

       563.    Cardinal Health denies the allegations in Paragraph 563 of the Complaint as

alleged against Defendant Cardinal Health.

       564.    Paragraph 564 contains no factual allegations and as such requires no response.

       565.    Cardinal Health denies the allegations in Paragraph 565 of the Complaint as

alleged against Defendant Cardinal Health.

       566.    Cardinal Health denies the allegations in Paragraph 566 of the Complaint as

alleged against Defendant Cardinal Health.

       567.    Cardinal Health denies the allegations in Paragraph 567 of the Complaint as

alleged against Defendant Cardinal Health.

       568.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 568 of the Complaint and, therefore, denies the allegations.

       569.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 569 of the Complaint and, therefore, denies the allegations.




                                                65
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 66 of 149. PageID #: 32106



       570.    Cardinal Health denies the allegations in Paragraph 570 of the Complaint as

alleged against Defendant Cardinal Health.

       571.    Cardinal Health denies the allegations in Paragraph 571 of the Complaint as

alleged against Defendant Cardinal Health.

       572.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 572 of the Complaint and, therefore, denies the allegations.

       573.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 573 of the Complaint and, therefore, denies the allegations.

       574.    Cardinal Health denies the allegations in Paragraph 574 of the Complaint as

alleged against Defendant Cardinal Health.

       575.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 575 of the Complaint and, therefore, denies the allegations.

       576.    Cardinal Health denies the allegations in Paragraph 576 of the Complaint as

alleged against Defendant Cardinal Health.

       577.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 577 of the Complaint and, therefore, denies the allegations.

       578.    The Complaint itself alleges that the opioid abuse problem is, in part, the result of

criminal actions by third parties. Cardinal Health admits that these criminal acts contributed to

the abuse of opioid medications. Cardinal Health lacks knowledge sufficient to form a belief as

to the truth of the allegations in Paragraph 578 of the Complaint and, therefore, denies the

allegations.




                                                66
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 67 of 149. PageID #: 32107



                 5.     Defendants Failed to Report Suspicious Orders or Otherwise Act to
                        Prevent Diversion

          579.   Cardinal Health denies the allegations in Paragraph 579 of the Complaint as

alleged against Defendant Cardinal Health.

          580.   Cardinal Health denies the allegations in Paragraph 580 of the Complaint as

alleged against Defendant Cardinal Health.

          581.   The allegations of Paragraph 581 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

          582.   The allegations of Paragraph 582 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

          583.   The allegations of Paragraph 583 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

          584.   Cardinal Health admits that it and its subsidiaries reached settlement agreements

in 2016 under which Cardinal Health paid $44 million but denies Plaintiffs’

characterizations. Cardinal Health denies all other allegations in Paragraph 584. In particular,

Cardinal Health did not admit, accept, or acknowledge any of the purported violations listed by

in Paragraph 584.

          585.   Cardinal Health admits that the State of West Virginia sued it in June 2012,

alleging claims that are nearly identical to the ones asserted by Plaintiffs and put Plaintiffs on

notice of their purported claims, if they were not already on notice of those claims. Cardinal

Health also admits that it settled that lawsuit with the State of West Virginia in 2017, and as part

of the settlement, paid the State of West Virginia $20 million. Cardinal Health denies the

remaining allegations in Paragraph 585 of the Complaint as alleged against Defendant Cardinal

Health.



                                                 67
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 68 of 149. PageID #: 32108



       586.    The allegations of Paragraph 586 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       587.    The allegations of Paragraph 587 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       588.    The allegations of Paragraph 588 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       589.    The allegations of Paragraph 589 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       590.    The allegations of Paragraph 590 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       591.    The allegations of Paragraph 591 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       592.    The allegations of Paragraph 592 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       593.    Cardinal Health denies the allegations in Paragraph 593 of the Complaint as

alleged against Defendant Cardinal Health.

               6.     Defendants Delayed a Response to the Opioid Crisis by Pretending to
                      Cooperate with Law Enforcement

       594.    Cardinal Health denies the allegations in Paragraph 594 of the Complaint as

alleged against Defendant Cardinal Health.

       595.    Cardinal Health denies the allegations in Paragraph 595 of the Complaint as

alleged against Defendant Cardinal Health.

       596.    Cardinal Health admits that it employs an advanced anti-diversion program as

part of its compliance with the federal CSA. Cardinal Health also admits that it provides funding



                                                68
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 69 of 149. PageID #: 32109



for “Generation Rx,” which funds grants related to prescription drug misuse, including funding

prevention education for youth, best practices in pain medication and patient engagement, and

community-level response to the opioid crisis. Cardinal Health also admits that it endeavors to

be as efficient and effective as possible in complying with its legal duties under the CSA.

Cardinal Health denies any remaining allegations in Paragraph 596.

       597.    The allegations of Paragraph 597 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       598.    The allegations of Paragraph 598 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       599.    Cardinal Health denies the allegations in Paragraph 599 of the Complaint as

alleged against Defendant Cardinal Health.

       600.    Cardinal Health admits that its conduct has been in compliance with the law.

Cardinal Health denies any remaining allegations in Paragraph 600.

       601.    The allegations of Paragraph 601 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       602.    The allegations of Paragraph 602 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       603.    The allegations of Paragraph 603 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       604.    The allegations of Paragraph 604 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       605.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 605 of the Complaint and, therefore, denies the allegations.




                                                69
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 70 of 149. PageID #: 32110



       606.    Cardinal Health admits that it carried out its legal duties, but denies the remaining

allegations in Paragraph 606 of the Complaint as alleged against Defendant Cardinal Health.

               7.     The National Retail Pharmacies Were on Notice of and Contributed
                      to Illegal Diversion of Prescription Opioids

       607.    The allegations of Paragraph 607 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       608.    The allegations of Paragraph 608 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       609.    The allegations of Paragraph 609 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       610.    The allegations of Paragraph 610 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                      a.      The National Retail Pharmacies Have a Duty to Prevent
                              Diversion

       611.    The allegations of Paragraph 611 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       612.    The allegations of Paragraph 612 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       613.    The allegations of Paragraph 613 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       614.    The allegations of Paragraph 614 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       615.    The allegations of Paragraph 615 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                70
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 71 of 149. PageID #: 32111



       616.    The allegations of Paragraph 616 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       617.    The allegations of Paragraph 617 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       618.    The allegations of Paragraph 618 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       619.    The allegations of Paragraph 619 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       620.    The allegations of Paragraph 620 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       621.    The allegations of Paragraph 621 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       622.    The allegations of Paragraph 622 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       623.    The allegations of Paragraph 623 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       624.    The allegations of Paragraph 624 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       625.    The allegations of Paragraph 625 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       626.    The allegations of Paragraph 626 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                71
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 72 of 149. PageID #: 32112



                      b.      Multiple Enforcement Actions against the National Retail
                              Pharmacies Confirms their Compliance Failures

       627.    The allegations of Paragraph 627 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                              i.      CVS

       628.    The allegations of Paragraph 628 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       629.    The allegations of Paragraph 629 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       630.    The allegations of Paragraph 630 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       631.    The allegations of Paragraph 631 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       632.    The allegations of Paragraph 632 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       633.    The allegations of Paragraph 633 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       634.    The allegations of Paragraph 634 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       635.    The allegations of Paragraph 635 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       636.    The allegations of Paragraph 636 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                72
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 73 of 149. PageID #: 32113



       637.    The allegations of Paragraph 637 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       638.    The allegations of Paragraph 638 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       639.    The allegations of Paragraph 639 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       640.    The allegations of Paragraph 640 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                              ii.     Walgreens

       641.    The allegations of Paragraph 641 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       642.    The allegations of Paragraph 642 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       643.    The allegations of Paragraph 643 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       644.    The allegations of Paragraph 644 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       645.    The allegations of Paragraph 645 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       646.    The allegations of Paragraph 646 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       647.    The allegations of Paragraph 647 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                73
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 74 of 149. PageID #: 32114



       648.    The allegations of Paragraph 648 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       649.    The allegations of Paragraph 649 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                              iii.    Rite Aid

       650.    The allegations of Paragraph 650 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       651.    The allegations of Paragraph 651 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       652.    The allegations of Paragraph 652 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       653.    The allegations of Paragraph 653 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       654.    The allegations of Paragraph 654 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       655.    The allegations of Paragraph 655 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       656.    The allegations of Paragraph 656 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       657.    The allegations of Paragraph 657 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       658.    The allegations of Paragraph 658 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                 74
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 75 of 149. PageID #: 32115



        659.    The allegations of Paragraph 659 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

        F.      The Opioids the Defendants Sold Migrated into Other Jurisdictions

        660.    The allegations in Paragraph 660 are vague and non-specific to any prescription

opioids manufactured or distributed by any particular Defendant, and Cardinal Health therefore

lacks knowledge sufficient to form a belief as to the truth of the allegations in Paragraph 660 of

the Complaint and, therefore, denies the allegations. The Complaint itself alleges that the opioid

abuse problem is the result of a change in the medical standard of care for prescribing opioid

medications. Cardinal Health admits that the change in the medical standard of care contributed

to the over-prescription of opioid medications. Further, to the extent individual criminal acts

were undertaken by individuals related to opioids, Cardinal Health denies any involvement in

that criminal activity.

        661.    The allegations in Paragraph 661 are vague and non-specific to any prescription

opioids manufactured or distributed by any particular Defendant, and Cardinal Health therefore

lacks knowledge sufficient to form a belief as to the truth of the allegations in Paragraph 661 of

the Complaint and, therefore, denies the allegations. The Complaint itself alleges that the opioid

abuse problem is the result of a change in the medical standard of care for prescribing opioid

medications. Cardinal Health admits that the change in the medical standard of care contributed

to the over-prescription of opioid medications. Further, to the extent individual criminal acts

were undertaken by individuals related to opioids, Cardinal Health denies any involvement in

that criminal activity.

        662.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 662 of the Complaint and, therefore, denies the allegations.




                                                 75
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 76 of 149. PageID #: 32116



       663.    The Complaint itself alleges that the opioid abuse problem is, in part, the result of

criminal actions by third parties. Cardinal Health admits that these criminal acts contributed to

the abuse of opioid medications. Cardinal Health lacks knowledge sufficient to form a belief as

to the truth of the allegations in Paragraph 663 of the Complaint and, therefore, denies the

allegations.

       664.    The Complaint itself alleges that the opioid abuse problem is, in part, the result of

criminal actions by third parties. Cardinal Health admits that these criminal acts contributed to

the abuse of opioid medications. Cardinal Health lacks knowledge sufficient to form a belief as

to the truth of the allegations in Paragraph 664 of the Complaint and, therefore, denies the

allegations.

       665.    The Complaint itself alleges that the opioid abuse problem is, in part, the result of

criminal actions by third parties. Cardinal Health admits that these criminal acts contributed to

the abuse of opioid medications. Cardinal Health lacks knowledge sufficient to form a belief as

to the truth of the allegations in Paragraph 665 of the Complaint and, therefore, denies the

allegations.

       666.    The Complaint itself alleges that the opioid abuse problem is, in part, the result of

criminal actions by third parties. Cardinal Health admits that these criminal acts contributed to

the abuse of opioid medications. Cardinal Health lacks knowledge sufficient to form a belief as

to the truth of the allegations in Paragraph 666 of the Complaint and, therefore, denies the

allegations.

       667.    The Complaint itself alleges that the opioid abuse problem is, in part, the result of

criminal actions by third parties. Cardinal Health admits that these criminal acts contributed to

the abuse of opioid medications. Cardinal Health lacks knowledge sufficient to form a belief as




                                                76
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 77 of 149. PageID #: 32117



to the truth of the allegations in Paragraph 667 of the Complaint and, therefore, denies the

allegations.

       668.    The Complaint itself alleges that the opioid abuse problem is, in part, the result of

criminal actions by third parties. Cardinal Health admits that these criminal acts contributed to

the abuse of opioid medications. Cardinal Health lacks knowledge sufficient to form a belief as

to the truth of the allegations in Paragraph 668 of the Complaint and, therefore, denies the

allegations.

       669.    The Complaint itself alleges that the opioid abuse problem is, in part, the result of

criminal actions by third parties. Cardinal Health admits that these criminal acts contributed to

the abuse of opioid medications. Cardinal Health lacks knowledge sufficient to form a belief as

to the truth of the allegations in Paragraph 669 of the Complaint and, therefore, denies the

allegations.

       670.    The Complaint itself alleges that the opioid abuse problem is, in part, the result of

criminal actions by third parties. Cardinal Health admits that these criminal acts contributed to

the abuse of opioid medications. Cardinal Health denies the remaining allegations in Paragraph

670 of the Complaint as alleged against Defendant Cardinal Health.

       G.      Ohio-Specific Facts

       671.    Cardinal Health denies the allegations in Paragraph 671 of the Complaint as

alleged against Defendant Cardinal Health.

               1.      The Devastating Effects of the Opioid Crisis in Ohio and Plaintiffs’
                       Communities

                       a.     Marketing Defendants’ Implementation of Their Scheme in
                              Summit County

       672.    Cardinal Health denies the allegations in Paragraph 672 of the Complaint as

alleged against Defendant Cardinal Health.


                                                77
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 78 of 149. PageID #: 32118



       673.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 673 of the Complaint and, therefore, denies the allegations.

       674.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 674 of the Complaint and, therefore, denies the allegations.

       675.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 675 of the Complaint and, therefore, denies the allegations.

       676.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 676 of the Complaint and, therefore, denies the allegations.

       677.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 677 of the Complaint and, therefore, denies the allegations.

       678.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 678 of the Complaint and, therefore, denies the allegations.

       679.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 679 of the Complaint and, therefore, denies the allegations.

       680.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 680 of the Complaint and, therefore, denies the allegations.

       681.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 681 of the Complaint and, therefore, denies the allegations.

       682.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 682 of the Complaint and, therefore, denies the allegations.

       683.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 683 of the Complaint and, therefore, denies the allegations.




                                                78
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 79 of 149. PageID #: 32119



                       b.     Defendants Breached Their Duties in Ohio

       684.    Cardinal Health Admits that Ohio Administrative Code § 4729-9-16(H) states,

“Wholesale drug distributors shall establish and maintain inventories and records of all

transactions regarding the receipt and distribution or other disposition of dangerous drugs,” and

that section 4729-9-16(H)(1)(e) states, “[a] system shall be designed and operated to disclose

orders for controlled substances and other dangerous drugs subject to abuse.” Cardinal Health

admits that Ohio Revised Code § 4729.52(B)(1)(c) states, “[t]he board may adopt rules under

section 4729.26 of the Revised Code to create classification types of any license issued pursuant

to this section. Persons who meet the definitions of the classification types shall comply with all

requirements for the specific license classification specified in rule.” Cardinal Health admits

that the CSA requires the Attorney General to consider, when determining whether a distributor

should be registered under the CSA, that distributor’s “maintenance of effective control against

diversion of particular controlled substances into other than legitimate medical, scientific, and

industrial channels.” 21 U.S.C. § 823(b)(1). Cardinal Health admits that the CSA’s regulations

require registrants to “design and operate a system to disclose to the registrant suspicious orders

of controlled substances.” 21 C.F.R. § 1301.74(b). Cardinal Health denies Plaintiffs’ attempt to

characterize, paraphrase, or add to these statutes and regulations, which speak for themselves.

To the extent a further response is required, Cardinal Health denies the allegations in Paragraph

684 as alleged against Defendant Cardinal Health.

       685.    Cardinal Health admits that Ohio Administrative Code § 4729-9-16(H)(1)(e)(i)

states, “[T]he wholesaler shall inform the state board of pharmacy of suspicious orders for drugs

when discovered. Suspicious orders are those which, in relation to the wholesaler's records as a

whole, are of unusual size, unusual frequency, or deviate substantially from established buying

patterns.” Cardinal Health denies Plaintiffs’ attempt to characterize, paraphrase, or add to the


                                                 79
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 80 of 149. PageID #: 32120



quoted and cited statutes and regulations, which speak for themselves. To the extent a further

response is required, Cardinal Health denies the allegations in Paragraph 685 as alleged against

Defendant Cardinal Health.

       686.      Cardinal Health admits that Ohio Administrative Code § 4729-9-16(L) states,

“Wholesale drug distributors shall operate in compliance with applicable federal, state, and local

laws and regulations.” Cardinal Health admits that Ohio Administrative Code § 4729-9-

16(H)(1)(e)(i) states, “[T]he wholesaler shall inform the state board of pharmacy of suspicious

orders for drugs when discovered. Suspicious orders are those which, in relation to the

wholesaler's records as a whole, are of unusual size, unusual frequency, or deviate substantially

from established buying patterns.” Cardinal Health denies Plaintiffs’ attempt to characterize,

paraphrase, or add to the quoted and cited statutes and regulations, which speak for themselves.

To the extent a response is required, Cardinal Health denies the allegations in Paragraph 686 as

alleged against Defendant Cardinal Health.

       687.      Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 687 of the Complaint and, therefore, denies the allegations.

       688.      Cardinal Health denies the allegations in Paragraph 688 of the Complaint as

alleged against Defendant Cardinal Health.

       689.      Cardinal Health denies the allegations in Paragraph 689 of the Complaint as

alleged against Defendant Cardinal Health.

       690.      Cardinal Health admits that, under the Court’s April 11, 2018 order, “DEA and

Plaintiffs now agree DEA will produce data related only to all prescription oxycodone,

hydrocodone, hydromorphone, and fentanyl transactions, including combination products.” ECF

No. 233 at 15.




                                                  80
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 81 of 149. PageID #: 32121



       691.    Paragraph 691 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Cardinal Health denies the allegations of

Paragraph 691 of the Complaint as alleged against Defendant Cardinal Health.

       692.    Cardinal Health admits that certain ARCOS data was produced to Plaintiffs in this

litigation. This data speaks for itself, and Cardinal Health denies any attempt by Plaintiffs to

characterize it or selectively quote from it. To the extent a further response is required, Cardinal

Health denies the allegations in paragraph 692 of the Complaint as alleged against Defendant

Cardinal Health.

       693.    Cardinal Health denies the allegations in Paragraph 693 of the Complaint as

alleged against Defendant Cardinal Health.

       694.    Paragraph 694 of the Complaint purports to characterize ARCOS data, which

speaks for itself. To the extent a response is required, Cardinal Health denies the allegations of

Paragraph 694 of the Complaint as alleged against Defendant Cardinal Health.

       695.    Cardinal Health denies the allegations in Paragraph 695 of the Complaint as

alleged against Defendant Cardinal Health.

       696.    Cardinal Health denies the allegations in Paragraph 696 of the Complaint as

alleged against Defendant Cardinal Health.

       697.    Cardinal Health denies the allegations in Paragraph 697 of the Complaint as

alleged against Defendant Cardinal Health.

       698.    Paragraph 698 of the Complaint purports to characterize OARRS and ARCOS

data, which speak for themselves. To the extent a response is required, Cardinal Health denies

the allegations of Paragraph 698 of the Complaint as alleged against Defendant Cardinal Health.




                                                 81
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 82 of 149. PageID #: 32122



       699.    Paragraph 699 of the Complaint purports to characterize OARRS and ARCOS

data, which speak for themselves. To the extent a response is required, Cardinal Health denies

the allegations of Paragraph 699 of the Complaint as alleged against Defendant Cardinal Health.

       700.    Paragraph 700 of the Complaint purports to characterize OARRS and ARCOS

data, which speak for themselves. To the extent a response is required, Cardinal Health denies

the allegations of Paragraph 700 of the Complaint as alleged against Defendant Cardinal Health.

       701.    Cardinal Health denies the allegations in Paragraph 701 of the Complaint as

alleged against Defendant Cardinal Health.

       702.    Cardinal Health denies the allegations in Paragraph 702 of the Complaint as

alleged against Defendant Cardinal Health.

       703.    Paragraph 703 contains no factual allegations and, as such, no response is

required.

       704.    Paragraph 704 contains no factual allegations and, as such, no response is

required.

       705.    The Complaint itself alleges that the opioid abuse problem is, in part, the result of

criminal actions by third parties. Cardinal Health admits that these criminal acts contributed to

the abuse of opioid medications. To the extent a further response is required, Cardinal Health

lacks knowledge sufficient to form a belief as to the truth of the allegations in Paragraph 705 of

the Complaint and, therefore, denies the allegations.

       706.    The Complaint itself alleges that the opioid abuse problem is, in part, the result of

criminal actions by third parties. Cardinal Health admits that these criminal acts contributed to

the abuse of opioid medications. To the extent a further response is required, Cardinal Health




                                                82
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 83 of 149. PageID #: 32123



lacks knowledge sufficient to form a belief as to the truth of the allegations in Paragraph 706 of

the Complaint and, therefore, denies the allegations.

       707.    The Complaint itself alleges that the opioid abuse problem is, in part, the result of

criminal actions by third parties. Cardinal Health admits that these criminal acts contributed to

the abuse of opioid medications. To the extent a further response is required, Cardinal Health

lacks knowledge sufficient to form a belief as to the truth of the allegations in Paragraph 707 of

the Complaint and, therefore, denies the allegations.

       708.    The Complaint itself alleges that the opioid abuse problem is, in part, the result of

criminal actions by third parties. Cardinal Health admits that these criminal acts contributed to

the abuse of opioid medications. Cardinal Health lacks knowledge sufficient to form a belief as

to the truth of the allegations in Paragraph 708 of the Complaint and, therefore, denies the

allegations.

       709.    Cardinal Health admits that an increase in fatal overdoses from prescription

opioids and illegal substances, such as heroin and fentanyl, has been widely publicized for years

and that Plaintiffs therefore have long been aware of their potential claims. Cardinal Health

denies the remaining allegations in Paragraph 709 of the Complaint as alleged against Defendant

Cardinal Health.

       710.    The Complaint itself alleges that the opioid abuse problem is, in part, the result of

criminal actions by third parties. Cardinal Health admits that these criminal acts contributed to

the abuse of opioid medications. Cardinal Health further admits that the Ohio Governor’s

Cabinet Drug Abuse Task Force was formed in 2010 to address the opioid addiction problem in

the state and that the Task Force issued written reports, the particular contents of which speak for

themselves, and as a result Plaintiffs have long been aware of their potential claims. To the




                                                83
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 84 of 149. PageID #: 32124



extent a further response is required, Cardinal Health denies the allegations in Paragraph 710 of

the Complaint as alleged against Defendant Cardinal Health.

       711.    Paragraph 711 contains no factual allegations and, as such, no response is

required.

       712.    Cardinal Health denies the allegations in Paragraph 712 of the Complaint as

alleged against Defendant Cardinal Health.

       713.    Cardinal Health denies the allegations in Paragraph 713 of the Complaint as

alleged against Defendant Cardinal Health.

                      c.      By Dramatically Increasing Prescription Opioid Prescribing
                              and Use, Defendants Have Created a Public Health Crisis in
                              Summit County

       714.    Cardinal Health denies the allegations in Paragraph 714 of the Complaint as

alleged against Defendant Cardinal Health.

       715.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 715 of the Complaint and, therefore, denies the allegations.

       716.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 716 of the Complaint and, therefore, denies the allegations.

       717.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 717 of the Complaint and, therefore, denies the allegations.

       718.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 718 of the Complaint and, therefore, denies the allegations.

       719.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 719 of the Complaint and, therefore, denies the allegations.

       720.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 720 of the Complaint and, therefore, denies the allegations.


                                                84
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 85 of 149. PageID #: 32125



       721.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 721 of the Complaint and, therefore, denies the allegations.

       722.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 722 of the Complaint and, therefore, denies the allegations.

       723.    The Complaint itself alleges that the opioid abuse problem is, in part, the result of

criminal actions by third parties. Cardinal Health admits that these criminal acts contributed to

the abuse of opioid medications, but Cardinal Health denies that it has any responsibility for

drugs sold on the illicit market, and, therefore, denies the allegations in Paragraph 723 of the

Complaint.

       724.    The Complaint itself alleges that the opioid abuse problem is, in part, the result of

criminal actions by third parties. Cardinal Health admits that these criminal acts contributed to

the abuse of opioid medications, but Cardinal Health denies that it has any responsibility for

drugs sold on the illicit market and, therefore, denies the allegations in Paragraph 724 of the

Complaint.

       725.    Cardinal Health denies the allegations in Paragraph 725 as alleged against

Defendant Cardinal Health.

       726.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 726 of the Complaint and, therefore, denies the allegations.

       727.    Cardinal Health denies that it has any legal responsibility for any costs incurred

by Plaintiffs and otherwise lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 727 of the Complaint and, therefore, denies the allegations.




                                                 85
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 86 of 149. PageID #: 32126



       728.    Cardinal Health denies that it has any legal responsibility for any costs incurred

by Plaintiffs and otherwise lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 728 of the Complaint and, therefore, denies the allegations.

       729.    Cardinal Health denies that it has any legal responsibility for any costs incurred

by Plaintiffs and otherwise lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 729 of the Complaint and, therefore, denies the allegations.

       730.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 730 of the Complaint and, therefore, denies the allegations.

       731.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 731 of the Complaint and, therefore, denies the allegations.

       732.    Cardinal Health denies that it has any legal responsibility for any costs incurred

by Plaintiffs and otherwise lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 732 of the Complaint and, therefore, denies the allegations.

       733.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 733 of the Complaint and, therefore, denies the allegations.

       734.    Cardinal Health denies that it has any legal responsibility for any costs incurred

by Plaintiffs and otherwise lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 734 of the Complaint and, therefore, denies the allegations.

       735.    Cardinal Health denies that it has any legal responsibility for any costs incurred

by Plaintiffs and otherwise lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 735 of the Complaint and, therefore, denies the allegations.




                                                 86
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 87 of 149. PageID #: 32127



       736.    Cardinal Health denies that it has any legal responsibility for any costs incurred

by Plaintiffs and otherwise Paragraph knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 736 of the Complaint and, therefore, denies the allegations.

       737.    Cardinal Health denies that it has any legal responsibility for any costs incurred

by Plaintiffs and otherwise Paragraph knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 737 of the Complaint and, therefore, denies the allegations.

       738.    Cardinal Health denies that it has any legal responsibility for any costs incurred

by Plaintiffs and otherwise lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 738 of the Complaint and, therefore, denies the allegations.

       739.    Cardinal Health denies that it has any legal responsibility for any costs incurred

by Plaintiffs and otherwise lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 739 of the Complaint and, therefore, denies the allegations.

       740.    Cardinal Health denies that it has any legal responsibility for any costs incurred

by Plaintiffs and lacks knowledge sufficient to form a belief as to the truth of the allegations in

Paragraph 740 of the Complaint and, therefore, denies the allegations.

       741.    Cardinal Health denies that it has any legal responsibility for any costs incurred

by Plaintiffs and otherwise lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 741 of the Complaint and, therefore, denies the allegations.

       742.    Cardinal Health denies that it has any legal responsibility for any costs incurred

by Plaintiffs and otherwise lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 742 of the Complaint and, therefore, denies the allegations.




                                                 87
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 88 of 149. PageID #: 32128



       743.    Cardinal Health denies that it has any legal responsibility for any costs incurred

by Plaintiffs and otherwise lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 743 of the Complaint and, therefore, denies the allegations.

       744.    Cardinal Health denies that it has any legal responsibility for any costs incurred

by Plaintiffs and therefore denies the allegations in Paragraph 744.

       745.    Cardinal Health denies that it has any legal responsibility for any costs incurred

by Plaintiffs and therefore denies the allegations in Paragraph 745.

       H.      The Defendants Conspired to Engage In The Wrongful Conduct Complained
               Of Herein and Intended To Benefit Both Independently and Jointly From
               Their Conspiracy

               1.      Conspiracy Among Marketing Defendants

       746.    The allegations of Paragraph 746 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       747.    The allegations of Paragraph 747 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       748.    The allegations of Paragraph 748 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       749.    The allegations of Paragraph 749 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       750.    The allegations of Paragraph 750 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations

       751.    The allegations of Paragraph 751 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       752.    The allegations of Paragraph 752 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.


                                                 88
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 89 of 149. PageID #: 32129



       753.    The allegations of Paragraph 753 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       754.    The allegations of Paragraph 754 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       755.    The allegations of Paragraph 755 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       756.    The allegations of Paragraph 756 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       757.    The allegations of Paragraph 757 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       758.    The allegations of Paragraph 758 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       759.    The allegations of Paragraph 759 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

               2.     Conspiracy Among All Defendants

       760.    Cardinal Health denies the allegations in Paragraph 760 of the Complaint as

alleged against Defendant Cardinal Health.

       761.    Cardinal Health denies the allegations in Paragraph 761 of the Complaint as

alleged against Defendant Cardinal Health.

       762.    Cardinal Health denies the allegations in Paragraph 762 of the Complaint as

alleged against Defendant Cardinal Health.

       763.    Cardinal Health denies the allegations in Paragraph 763 of the Complaint as

alleged against Defendant Cardinal Health.




                                                89
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 90 of 149. PageID #: 32130



          764.   Cardinal Health denies the allegations in Paragraph 764 of the Complaint as

alleged against Defendant Cardinal Health.

          765.   Cardinal Health denies the allegations in Paragraph 765 of the Complaint as

alleged against Defendant Cardinal Health.

          766.   Cardinal Health denies the allegations in Paragraph 766 of the Complaint as

alleged against Defendant Cardinal Health.

          I.     Statutes of Limitations Are Tolled and Defendants Are Estopped From
                 Asserting Statutes of Limitations As Defenses

                 1.     Continuing Conduct

          767.   Cardinal Health denies the allegations in Paragraph 767 of the Complaint.

          768.   Cardinal Health denies the allegations in Paragraph 768 of the Complaint.

                 2.     Equitable Estoppel and Fraudulent Concealment

          769.   Cardinal Health denies the allegations in Paragraph 768 of the Complaint.

          770.   The Complaint itself alleges that the opioid abuse problem is, in part, the result of

criminal actions by third parties. Cardinal Health admits that these criminal acts contributed to

the abuse of opioid medications. To the extent a further response is required, Cardinal Health

denies the allegations in Paragraph 770 of the Complaint as alleged against Defendant Cardinal

Health.

          771.   Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 771 of the Complaint and, therefore, denies the allegations.

          772.   Cardinal Health denies the allegations in Paragraph 772 of the Complaint as

alleged against Defendant Cardinal Health.

          773.   Cardinal Health denies the allegations in Paragraph 773 of the Complaint as

alleged against Defendant Cardinal Health.



                                                  90
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 91 of 149. PageID #: 32131



       774.    Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 774 of the Complaint and, therefore, denies the allegations.

       775.    Cardinal Health denies the allegations in Paragraph 775 of the Complaint as

alleged against Defendant Cardinal Health.

       776.    Cardinal Health denies the allegations in Paragraph 776 of the Complaint as

alleged against Defendant Cardinal Health.

       777.    Cardinal Health denies the allegations in Paragraph 777 of the Complaint as

alleged against Defendant Cardinal Health.

       J.      Facts Pertaining to Punitive Damages

       778.    Cardinal Health denies the allegations in Paragraph 778 of the Complaint as

alleged against Defendant Cardinal Health.

       779.    Cardinal Health denies the allegations in Paragraph 779 of the Complaint as

alleged against Defendant Cardinal Health.

       780.    Cardinal Health denies the allegations in Paragraph 780 of the Complaint as

alleged against Defendant Cardinal Health.

       781.    Cardinal Health denies the allegations in Paragraph 781 of the Complaint as

alleged against Defendant Cardinal Health.

               1.     The Marketing Defendants Persisted in Their Fraudulent Scheme
                      Despite Repeated Admonitions, Warnings, and Even Prosecutions

       782.    The allegations of Paragraph 782 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations..

                      a.      FDA Warnings to Janssen Failed to Deter Janssen’s
                              Misleading Promotion of Duragesic

       783.    The allegations of Paragraph 783 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.


                                                91
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 92 of 149. PageID #: 32132



       784.    The allegations of Paragraph 784 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       785.    The allegations of Paragraph 785 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                      b.      Governmental Action, Including Large Monetary Fines, Failed
                              to Stop Cephalon from Falsely Marketing Actiq for Off-Label
                              Uses

       786.    The allegations of Paragraph 786 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       787.    The allegations of Paragraph 787 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations

                      c.      FDA Warnings Did Not Prevent Cephalon from Continuing
                              False and Off-Label Marketing of Fentora

       788.    The allegations of Paragraph 788 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       789.    The allegations of Paragraph 789 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations

       790.    The allegations of Paragraph 790 do not relate to Cardinal Health. To the extent

     any response is required, Cardinal Health denies the allegations.

                      d.      A Guilty Plea and a Large Fine Did Not Deter Purdue from
                              Continuing Its Fraudulent Marketing of OxyContin

       791.    The allegations of Paragraph 791 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       792.    The allegations of Paragraph 792 do not relate to Cardinal Health. To the extent

     any response is required, Cardinal Health denies the allegations.




                                                92
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 93 of 149. PageID #: 32133



               2.      Repeated Admonishments and Fines Did Not Stop Defendants from
                       Ignoring Their Obligations to Control the Supply Chain and Prevent
                       Diversion

       793.    Cardinal Health denies the allegations in Paragraph 793 of the Complaint as

alleged against Defendant Cardinal Health.

       794.    Cardinal Health admits that Joe Rannazzisi was interviewed on a 60 Minutes

episode that aired October 15, 2017, but denies Mr. Rannazzisi’s allegations in that program and

denies the remaining allegations of Paragraph 794 of the Complaint as alleged against Defendant

Cardinal Health.

       795.    Cardinal Health admits that Jim Geldhof was interviewed on a 60 Minutes episode

that aired October 15, 2017, but denies Mr. Rannazzisi’s allegations in that program and denies

the remaining allegations of Paragraph 795 of the Complaint as alleged against Defendant

Cardinal Health.

       796.    Cardinal Health denies the allegations in Paragraph of the Complaint as alleged

against Defendant Cardinal Health, except Cardinal Health admits that the DEA has brought

public administrative actions, and respectfully refers the Court to any cited proceedings and

documents for their true and correct contents. Cardinal Health further denies Plaintiffs’

characterization of these events. Cardinal Health otherwise denies possessing knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 796.

       797.    The allegations of Paragraph 797 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       798.    The allegations of Paragraph 798 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       799.    The allegations of Paragraph 799 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.


                                                 93
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 94 of 149. PageID #: 32134



       800.    The allegations of Paragraph 800 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       801.    The allegations of Paragraph 801 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       802.    The allegations of Paragraph 802 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       803.    The allegations of Paragraph 803 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       804.    The allegations of Paragraph 804 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       805.    Paragraph 805 contains no factual allegations and, as such, no response is

required.

       806.    Paragraph 806 contains no factual allegations and, as such, no response is

required.

       807.    Paragraph 807 contains no factual allegations and, as such, no response is

required.

       808.    The allegations of Paragraph 808 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       809.    The allegations of Paragraph 809 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       810.    The allegations of Paragraph 810 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                94
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 95 of 149. PageID #: 32135



       811.    The allegations of Paragraph 811 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       812.    The allegations of Paragraph 812 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       813.    Cardinal Health denies the allegations in Paragraph 813 of the Complaint as

alleged against Defendant Cardinal Health.

II.    FACTS PERTAINING TO CLAIMS UNDER RACKETEER-INFLUENCED AND
       CORRUPT ORGANIZATIONS (“RICO”) ACT

       A.      The Opioid Marketing Enterprise

               1.     The Common Purpose and Scheme of the Opioid Marketing
                      Enterprise

       814.    The allegations of Paragraph 814 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       815.    The allegations of Paragraph 815 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       816.    The allegations of Paragraph 816 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       817.    The allegations of Paragraph 817 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       818.    The allegations of Paragraph 818 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       819.    The allegations of Paragraph 819 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       820.    The allegations of Paragraph 820 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.


                                                95
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 96 of 149. PageID #: 32136



       821.    The allegations of Paragraph 821 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       822.    The allegations of Paragraph 822 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       823.    The allegations of Paragraph 823 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       824.    The allegations of Paragraph 824 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       825.    The allegations of Paragraph 825 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       826.    The allegations of Paragraph 826 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       827.    The allegations of Paragraph 827 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       828.    The allegations of Paragraph 828 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

               2.     The Conduct of the Opioid Marketing Enterprise violated Civil RICO

       829.    The allegations of Paragraph 829 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       830.    The allegations of Paragraph 830 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       831.    The allegations of Paragraph 831 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                96
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 97 of 149. PageID #: 32137



       832.    The allegations of Paragraph 832 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       833.    The allegations of Paragraph 833 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       834.    The allegations of Paragraph 834 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

               3.     The RICO Marketing Defendants Controlled and Paid Front Groups
                      and KOLs to Promote and Maximize Opioid Use

       835.    The allegations of Paragraph 835 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       836.    The allegations of Paragraph 836 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       837.    The allegations of Paragraph 837 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

               4.     Pattern of Racketeering Activity

       838.    The allegations of Paragraph 838 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       839.    The allegations of Paragraph 839 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       840.    The allegations of Paragraph 840 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       841.    The allegations of Paragraph 841 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                97
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 98 of 149. PageID #: 32138



       842.    The allegations of Paragraph 842 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       843.    The allegations of Paragraph 843 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       844.    The allegations of Paragraph 844 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       845.    The allegations of Paragraph 845 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       846.    The allegations of Paragraph 846 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       847.    The allegations of Paragraph 847 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       848.    The allegations of Paragraph 848 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       B.      The Opioid Supply Chain Enterprise

       849.    Cardinal Health denies the allegations in Paragraph 849 of the Complaint as

alleged against Defendant Cardinal Health.

       850.    Cardinal Health denies the allegations in Paragraph 850 of the Complaint as

alleged against Defendant Cardinal Health.

       851.    Cardinal Health denies the allegations in Paragraph 851 of the Complaint as

alleged against Defendant Cardinal Health.

       852.    Cardinal Health denies the allegations in Paragraph 852 of the Complaint as

alleged against Defendant Cardinal Health.




                                                98
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 99 of 149. PageID #: 32139



       853.    Cardinal Health denies the allegations in Paragraph 853 of the Complaint as

alleged against Defendant Cardinal Health.

       854.    Cardinal Health denies the allegations in Paragraph 854 of the Complaint as

alleged against Defendant Cardinal Health.

       855.    Cardinal Health denies the allegations in Paragraph 855 of the Complaint as

alleged against Defendant Cardinal Health.

       856.    Cardinal Health denies the allegations in Paragraph 856 of the Complaint as

alleged against Defendant Cardinal Health as alleged against Defendant Cardinal Health.

       857.    Cardinal Health denies the allegations in Paragraph 857 of the Complaint as

alleged against Defendant Cardinal Health.

       858.    The allegations in Paragraph 858 of the Complaint state general legal conclusions

to which no response is required. To the extent a response is required, Cardinal Health denies

the allegations in Paragraph 858 of the Complaint as alleged against Defendant Cardinal Health.

       859.    Cardinal Health denies the allegations in Paragraph 859 of the Complaint as

alleged against Defendant Cardinal Health.

       860.    Cardinal Health denies the allegations in Paragraph 860 of the Complaint as

alleged against Defendant Cardinal Health.

       861.    Cardinal Health denies the allegations in Paragraph 861 of the Complaint as

alleged against Defendant Cardinal Health.

       862.    Cardinal Health denies the allegations in Paragraph 862 of the Complaint as

alleged against Defendant Cardinal Health.

       863.    Cardinal Health denies the allegations in Paragraph 863 of the Complaint as

alleged against Defendant Cardinal Health.




                                               99
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 100 of 149. PageID #: 32140



       864.   Cardinal Health denies the allegations in Paragraph 864 of the Complaint as

alleged against Defendant Cardinal Health.

       865.   Cardinal Health admits that, through its DEA registrant subsidiaries, it distributes

FDA-approved medications of all types, including opioids, to pharmacies throughout the United

States holding valid DEA licenses that dispense those medications pursuant to a prescription

from a licensed physician. Otherwise, Cardinal Health denies the allegations in Paragraph 865 of

the Complaint as alleged against Defendant Cardinal Health.

       866.   Cardinal Health denies the allegations in Paragraph 866 of the Complaint as

alleged against Defendant Cardinal Health.

       867.   Cardinal Health denies the allegations in Paragraph 867 of the Complaint as

alleged against Defendant Cardinal Health.

       868.   Cardinal Health denies the allegations in Paragraph 868 of the Complaint as

alleged against Defendant Cardinal Health.

       869.   Cardinal Health denies the allegations in Paragraph 869 of the Complaint as

alleged against Defendant Cardinal Health.

       870.   Cardinal Health denies the allegations in Paragraph 870 of the Complaint as

alleged against Defendant Cardinal Health.

       871.   Cardinal Health denies the allegations in Paragraph 871 of the Complaint as

alleged against Defendant Cardinal Health.

       872.   Cardinal Health denies the allegations in Paragraph 872 of the Complaint as

alleged against Defendant Cardinal Health.

       873.   Cardinal Health denies the allegations in Paragraph 873 of the Complaint as

alleged against Defendant Cardinal Health.




                                              100
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 101 of 149. PageID #: 32141



       874.    Cardinal Health denies the allegations in Paragraph 874 of the Complaint as

alleged against Defendant Cardinal Health.

       875.    Cardinal Health denies the allegations in Paragraph 875 of the Complaint as

alleged against Defendant Cardinal Health as alleged against Defendant Cardinal Health.

       876.    Cardinal Health denies the allegations in Paragraph 876 of the Complaint as

alleged against Defendant Cardinal Health.

       877.    Cardinal Health denies the allegations in Paragraph 877 of the Complaint as

alleged against Defendant Cardinal Health.

                                     CLAIMS FOR RELIEF

                             FIRST CLAIM FOR RELIEF
        Violation of RICO, 18 U.S.C. § 1961 et seq.—Opioid Marketing Enterprise
     (Against Purdue, Cephalon, Janssen, Endo, Mallinckrodt (the “RICO Marketing
                                      Defendants”))

       878.    In response to Paragraph 878 of the Complaint, as alleged against Cardinal

Health, Cardinal Health repeats and realleges its responses to the allegations within all prior

Paragraphs within the Complaint as if fully set forth herein.

       879.    The allegations of Paragraph 879 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       880.    The allegations of Paragraph 880 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       881.    The allegations of Paragraph 881 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       882.    The allegations of Paragraph 882 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                101
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 102 of 149. PageID #: 32142



       883.    The allegations of Paragraph 883 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       884.    The allegations of Paragraph 884 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       885.    The allegations of Paragraph 885 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       886.    The allegations of Paragraph 886 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       887.    The allegations of Paragraph 887 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       888.    The allegations of Paragraph 888 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       889.    The allegations of Paragraph 889 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       890.    The allegations of Paragraph 890 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       891.    The allegations of Paragraph 891 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       892.    The allegations of Paragraph 892 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       893.    The allegations of Paragraph 893 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                               102
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 103 of 149. PageID #: 32143



       894.    The allegations of Paragraph 894 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       895.    The allegations of Paragraph 895 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       896.    The allegations of Paragraph 896 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       897.    The allegations of Paragraph 897 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       898.    The allegations of Paragraph 898 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       899.    The allegations of Paragraph 899 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations

       900.    The allegations of Paragraph 900 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       901.    The allegations of Paragraph 901 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       902.    The allegations of Paragraph 902 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       903.    The allegations of Paragraph 903 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       904.    The allegations of Paragraph 904 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                               103
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 104 of 149. PageID #: 32144



          905.   Cardinal Health admits that the Plaintiffs purport to seek the relief identified in

Paragraph 905 of the Complaint, but denies that Plaintiffs are entitled to any relief. Otherwise,

Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the allegations in

Paragraph 905 of the Complaint and, therefore, denies the allegations.

                                 SECOND CLAIM FOR RELIEF

      Violation of RICO, 18 U.S.C. § 1961 et seq.—Opioid Supply Chain Enterprise
          (Against Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis,
    McKesson, Cardinal, and AmerisourceBergen—“RICO Supply Chain Defendants”)

          906.   In response to Paragraph 906 of the Complaint, as alleged against Cardinal

Health, Cardinal Health repeats and realleges its responses to the allegations within all prior

Paragraphs within the Complaint as if fully set forth herein, and otherwise denies possessing

knowledge or information sufficient to form a belief as to their truth.

          907.   The allegations in Paragraph 907 of the Complaint state legal conclusions to

which no response is required. To the extent a response is required, Cardinal Health denies the

allegations in Paragraph 907 of the Complaint as alleged against Defendant Cardinal Health.

          908.   Cardinal Health denies the allegations in Paragraph 908 of the Complaint as

alleged against Defendant Cardinal Health.

          909.   Cardinal Health admits that it is a member of HDA. Otherwise, Cardinal Health

denies the allegations in Paragraph 909 of the Complaint as alleged against Defendant Cardinal

Health.

          910.   Cardinal Health denies the allegations in Paragraph 910 of the Complaint as

alleged against Defendant Cardinal Health.

          911.   Cardinal Health denies the allegations in Paragraph 911 of the Complaint as

alleged against Defendant Cardinal Health.




                                                  104
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 105 of 149. PageID #: 32145



       912.   Cardinal Health denies the allegations in Paragraph 912 of the Complaint as

alleged against Defendant Cardinal Health.

       913.   Cardinal Health denies the allegations in Paragraph 913 of the Complaint as

alleged against Defendant Cardinal Health.

       914.   Cardinal Health denies the allegations in Paragraph 914 of the Complaint as

alleged against Defendant Cardinal Health.

       915.   The allegations in Paragraph 915 of the Complaint state legal conclusions to

which no response is required. To the extent a response is required, Cardinal Health denies the

allegations in Paragraph 915 of the Complaint as alleged against Defendant Cardinal Health.

       916.   Cardinal Health denies the allegations in Paragraph 916 of the Complaint as

alleged against Defendant Cardinal Health.

       917.   Cardinal Health denies the allegations in Paragraph 917 of the Complaint as

alleged against Defendant Cardinal Health.

       918.   Cardinal Health denies the allegations in Paragraph 918 of the Complaint as

alleged against Defendant Cardinal Health.

       919.   Cardinal Health denies the allegations in Paragraph 919 of the Complaint as

alleged against Defendant Cardinal Health.

       920.   Cardinal Health denies the allegations in Paragraph 920 of the Complaint as

alleged against Defendant Cardinal Health.

       921.   Cardinal Health denies the allegations in Paragraph 921 of the Complaint as

alleged against Defendant Cardinal Health.

       922.   Cardinal Health denies the allegations in Paragraph 922 of the Complaint as

alleged against Defendant Cardinal Health.




                                              105
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 106 of 149. PageID #: 32146



       923.   Cardinal Health denies the allegations in Paragraph 923 of the Complaint as

alleged against Defendant Cardinal Health.

       924.   Cardinal Health denies the allegations in Paragraph 924 of the Complaint as

alleged against Defendant Cardinal Health.

       925.   Cardinal Health denies the allegations in Paragraph 925 of the Complaint as

alleged against Defendant Cardinal Health.

       926.   Cardinal Health denies the allegations in Paragraph 926 of the Complaint as

alleged against Defendant Cardinal Health.

       927.   Cardinal Health denies the allegations in Paragraph 927 of the Complaint as

alleged against Defendant Cardinal Health.

       928.   Cardinal Health denies the allegations in Paragraph 928 of the Complaint as

alleged against Defendant Cardinal Health.

       929.   Cardinal Health denies the allegations in Paragraph 929 of the Complaint as

alleged against Defendant Cardinal Health.

       930.   Cardinal Health denies the allegations in Paragraph 930 of the Complaint as

alleged against Defendant Cardinal Health.

       931.   Cardinal Health denies the allegations in Paragraph 931 of the Complaint as

alleged against Defendant Cardinal Health.

       932.   Cardinal Health denies the allegations in Paragraph 932 of the Complaint as

alleged against Defendant Cardinal Health.

       933.   Cardinal Health denies the allegations in Paragraph 933 of the Complaint as

alleged against Defendant Cardinal Health.




                                             106
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 107 of 149. PageID #: 32147



       934.    Cardinal Health denies the allegations in Paragraph 934 of the Complaint as

alleged against Defendant Cardinal Health.

       935.    Cardinal Health denies the allegations in Paragraph 935 of the Complaint as

alleged against Defendant Cardinal Health.

       936.    Cardinal Health denies the allegations in Paragraph 936 of the Complaint as

alleged against Defendant Cardinal Health.

       937.    Cardinal Health denies the allegations in Paragraph 937 of the Complaint as

alleged against Defendant Cardinal Health.

       938.    Cardinal Health denies that Plaintiffs are entitled to any relief from Cardinal

Health on any of their asserted claims.

                                 THIRD CLAIM FOR RELIEF

                     Violation Of The Ohio Corrupt Practices Act
                         Ohio Revised Code §§ 2923.31, et seq.
  (Against Purdue, Cephalon, Janssen, Endo, and Mallinckrodt (the “Opioid Marketing
                                    Enterprise”))

       939.    In response to Paragraph 939 of the Complaint, as alleged against Cardinal

Health, Cardinal Health repeats and realleges its responses to the allegations within all prior

Paragraphs within the Complaint as if fully set forth herein, and otherwise denies possessing

knowledge or information sufficient to form a belief as to their truth.

       940.    The allegations of Paragraph 940 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       C.      The Opioid Marketing Enterprise and Pattern of Corrupt Activity

       941.    In response to Paragraph 941 of the Complaint, as alleged against Cardinal

Health, Cardinal Health repeats and realleges their responses to the allegations within the cited




                                                107
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 108 of 149. PageID #: 32148



Paragraphs concerning the alleged Opioid Marketing Enterprise as if fully set forth herein, and

otherwise denies possessing knowledge or information sufficient to form a belief as to their truth.

       942.     The allegations of Paragraph 942 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       943.     The allegations of Paragraph 943 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       944.     The allegations of Paragraph 944 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       945.     The allegations of Paragraph 945 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       D.       Injury Caused and Relief Sought

       946.     The allegations of Paragraph 946 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       947.     The allegations of Paragraph 947 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       948.     The allegations of Paragraph 948 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       949.     The allegations of Paragraph 949 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

                               FOURTH CLAIM FOR RELIEF

                         Violation Of The Ohio Corrupt Practices Act
                             Ohio Revised Code §§ 2923.31, et seq.
              Against Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis,




                                               108
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 109 of 149. PageID #: 32149



                          McKesson, Cardinal, and AmerisourceBergen)
                            (The “Opioid Supply Chain Enterprise”)

        950.      In response to Paragraph 950 of the Complaint, as alleged against Cardinal

Health, Cardinal Health repeats and realleges its responses to the allegations within all prior

Paragraphs within the Complaint as if fully set forth herein, and otherwise denies possessing

knowledge or information sufficient to form a belief as to their truth.

        951.      The allegations in Paragraph 951 of the Complaint contain characterizations of

the Complaint and state legal conclusions to which no response is required. To the extent a

response is required, Cardinal Health denies the allegations in Paragraph 951 of the Complaint.

        A.        The Opioid Supply Chain Enterprise and Pattern of Corrupt Activity

        952.      In response to Paragraph 952 of the Complaint, as alleged against Cardinal

Health, Cardinal Health repeats and realleges its responses to the allegations within the First

Claim for Relief concerning the alleged Opioid Supply Chain Enterprise as if fully set forth

herein, and otherwise denies possessing knowledge or information sufficient to form a belief as

to their truth.

        953.      Cardinal Health denies the allegations in Paragraph 953 of the Complaint as

alleged against Defendant Cardinal Health.

        954.      Cardinal Health denies the allegations in Paragraph 954 of the Complaint as

alleged against Defendant Cardinal Health.

        955.      Cardinal Health denies the allegations in Paragraph 955 of the Complaint as

alleged against Defendant Cardinal Health.

        956.      Cardinal Health denies the allegations in Paragraph 956 of the Complaint as

alleged against Defendant Cardinal Health.




                                                 109
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 110 of 149. PageID #: 32150



       957.    Cardinal Health admits only that Plaintiffs purport to quote the legislative history

of the CSA, which speaks for itself, and denies any attempts by Plaintiffs to characterize or

paraphrase that information. Otherwise, Cardinal Health denies the allegations in Paragraph 957

of the Complaint as alleged against Defendant Cardinal Health.

       958.    Cardinal Health denies the allegations in Paragraph 958 of the Complaint as

alleged against Defendant Cardinal Health.

       959.    Cardinal Health denies the allegations in Paragraph 959 of the Complaint as

alleged against Defendant Cardinal Health.

       960.    Cardinal Health denies the allegations in Paragraph 960 of the Complaint as

alleged against Defendant Cardinal Health.

       961.    Cardinal Health denies the allegations in Paragraph 961 of the Complaint as

alleged against Defendant Cardinal Health.

       962.    Cardinal Health denies the allegations in Paragraph 962 of the Complaint as

alleged against Defendant Cardinal Health.

       963.    Cardinal Health denies the allegations in Paragraph 963 of the Complaint as

alleged against Defendant Cardinal Health.

       964.    Cardinal Health denies the allegations in Paragraph 964 of the Complaint as

alleged against Defendant Cardinal Health.

       965.    Cardinal Health denies the allegations in Paragraph 965 of the Complaint as

alleged against Defendant Cardinal Health.

       966.    Cardinal Health denies the allegations in Paragraph 966 of the Complaint as

alleged against Defendant Cardinal Health.




                                               110
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 111 of 149. PageID #: 32151



       967.    Cardinal Health denies the allegations in Paragraph 967 of the Complaint as

alleged against Defendant Cardinal Health.

       968.    Cardinal Health denies the allegations in Paragraph 968 of the Complaint as

alleged against Defendant Cardinal Health.

       B.      Impact of The Opioid Supply Chain Enterprise

       969.    In response to Paragraph 969 of the Complaint, as alleged against Cardinal

Health, Cardinal Health repeats and realleges its responses to the allegations within Section I.G

of the Complaint as if fully set forth herein.

       C.      Injury Caused and Relief Sought

       970.    Cardinal Health denies the allegations in Paragraph 970 of the Complaint as

alleged against Defendant Cardinal Health.

       971.    Cardinal Health denies the allegations in Paragraph 971 of the Complaint as

alleged against Defendant Cardinal Health.

       972.    Cardinal Health Paragraph denies that Plaintiffs are entitled to any relief from

Cardinal Health on any of their asserted claims as alleged against Defendant Cardinal Health.

       973.    Cardinal Health admits that the Plaintiffs purport to seek the relief identified in

Paragraph 973 of the Complaint, but denies that Plaintiffs are entitled to any relief.

                                  FIFTH CLAIM FOR RELIEF

                                    Statutory Public Nuisance
                                     (Against All Defendants)

       974.    In response to Paragraph 974 of the Complaint, as alleged against Cardinal

Health, Cardinal Health repeats and realleges its responses to the allegations within all prior

Paragraphs within the Complaint as if fully set forth herein.




                                                 111
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 112 of 149. PageID #: 32152



       975.    The allegations in Paragraph 975 of the Complaint contain characterizations of

the Complaint to which no response is required. The allegations in Paragraph 975 further

purport to quote and interpret the Ohio Revised Code, which speaks for itself, and Cardinal

Health denies any attempts by Plaintiffs to characterize or paraphrase that statute. To the extent

any further response is required, Cardinal Health denies the allegations in Paragraph 975 of the

Complaint as alleged against Defendant Cardinal Health.

       976.    The allegations in Paragraph 976 of the Complaint contain characterizations of

the Complaint and legal conclusions to which no response is required. To the extent a response

is required, Cardinal Health denies the allegations in Paragraph 976 of the Complaint as alleged

against Defendant Cardinal Health.

       977.    The allegations in Paragraph 977 of the Complaint contain characterizations of

the Complaint to which no response is required. The allegations in Paragraph 977 further

purport to quote and interpret the Ohio Revised Code, which speaks for itself, and Cardinal

Health denies any attempts by Plaintiffs to characterize or paraphrase that statute. The Cities of

Barberton, Cuyahoga Falls, Fairlawn, Green, Munroe Falls, New Franklin, Norton, Stow, and

Tallmadge, and the Villages of Boston Heights, Clinton, Copley Township, Coventry Township,

the Village of Lakemore, Mogadore, Peninsula, Richfield, and Silver Lake have withdrawn their

claims and therefore no response is required regarding those entities. To the extent any further

response is required, Cardinal Health denies the allegations in Paragraph 977 of the Complaint as

alleged against Defendant Cardinal Health.

       978.    The allegations in Paragraph 978 purport to quote and interpret the Ohio Revised

Code, which speaks for itself, and Cardinal Health denies any attempts by Plaintiffs to

characterize or paraphrase that statute. To the extent any further response is required, Cardinal




                                               112
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 113 of 149. PageID #: 32153



Health denies the allegations in Paragraph 978 of the Complaint as alleged against Defendant

Cardinal Health.

       979.    The allegations in Paragraph 979 purport to quote and interpret the Ohio Revised

Code, which speaks for itself, and Cardinal Health denies any attempts by Plaintiffs to

characterize or paraphrase that statute. To the extent any further response is required, Cardinal

Health denies the allegations in Paragraph 979 of the Complaint as alleged against Defendant

Cardinal Health.

       980.    The allegations in Paragraph 980 purport to quote and interpret the Ohio Revised

Code, which speaks for itself, and Cardinal Health denies any attempts by Plaintiffs to

characterize or paraphrase that statute. To the extent any further response is required, Cardinal

Health denies the allegations in Paragraph 980 of the Complaint as alleged against Defendant

Cardinal Health.

       981.    The allegations in Paragraph 981 purport to quote and interpret the Ohio Revised

Code, which speaks for itself, and Cardinal Health denies any attempts by Plaintiffs to

characterize or paraphrase that statute. To the extent any further response is required, Cardinal

Health denies the allegations in Paragraph 981 of the Complaint as alleged against Defendant

Cardinal Health.

       982.    Cardinal Health denies the allegations in Paragraph 982 of the Complaint as

alleged against Defendant Cardinal Health.

       983.    Cardinal Health denies the allegations in Paragraph 983 of the Complaint as

alleged against Defendant Cardinal Health.

       984.    Cardinal Health denies the allegations in Paragraph 984 of the Complaint as

alleged against Defendant Cardinal Health.




                                               113
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 114 of 149. PageID #: 32154



       985.    Cardinal Health denies the allegations in Paragraph 985 of the Complaint as

alleged against Defendant Cardinal Health.

       986.    Cardinal Health denies the allegations in Paragraph 986 of the Complaint as

alleged against Defendant Cardinal Health.

       987.    Cardinal Health denies the allegations in Paragraph 987 of the Complaint as

alleged against Defendant Cardinal Health.

       988.    Cardinal Health denies the allegations in Paragraph 988 of the Complaint as

alleged against Defendant Cardinal Health.

       989.    Cardinal Health denies the allegations in Paragraph 989 of the Complaint as

alleged against Defendant Cardinal Health.

       990.    Cardinal Health denies that it has created any nuisance and otherwise denies the

allegations in Paragraph 990 of the Complaint as alleged against Defendant Cardinal Health.

       991.    Cardinal Health denies the allegations in Paragraph 991 of the Complaint as

alleged against Defendant Cardinal Health as alleged against Defendant Cardinal Health.

       992.    Cardinal Health denies the allegations in Paragraph 992 of the Complaint as

alleged against Defendant Cardinal Health.

       993.    Cardinal Health denies the allegations in Paragraph 993 as alleged against

Defendant Cardinal Health.

       994.    Cardinal Health denies the allegations in Paragraph 994 of the Complaint as

alleged against Defendant Cardinal Health.

       995.    Cardinal Health admits that the Plaintiffs purport to seek the relief identified in

Paragraph 995 of the Complaint, but denies that Plaintiffs are entitled to any relief.




                                                114
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 115 of 149. PageID #: 32155



       996.    Cardinal Health admits that the Plaintiffs purport to seek the relief identified in

Paragraph 996 of the Complaint, but denies that Plaintiffs are entitled to any relief.

                                 SIXTH CLAIM FOR RELIEF

                            Common Law Absolute Public Nuisance
                                 (Against All Defendants)

       997.    In response to Paragraph 997 of the Complaint, as alleged against Cardinal

Health, Cardinal Health repeats and realleges its responses to the allegations within all prior

Paragraphs within the Complaint as if fully set forth herein, and otherwise denies possessing

knowledge or information sufficient to form a belief as to their truth.

       998.    Cardinal Health denies the allegations in Paragraph 998 of the Complaint as

alleged against Defendant Cardinal Health.

       999.    The allegations in Paragraph 999 of the Complaint state legal conclusions to

which no response is required. To the extent a response is required, Cardinal Health denies the

allegations in Paragraph 999 of the Complaint as alleged against Defendant Cardinal Health.

       1000. Cardinal Health denies the allegations in Paragraph 1000 of the Complaint as

alleged against Defendant Cardinal Health.

       1001. Cardinal Health denies the allegations in Paragraph 1001 of the Complaint as

alleged against Defendant Cardinal Health.

       1002. Cardinal Health denies the allegations in Paragraph 1002 of the Complaint as

alleged against Defendant Cardinal Health.

       1003. Cardinal Health denies the allegations in Paragraph 1003 of the Complaint as

alleged against Defendant Cardinal Health.

       1004. Cardinal Health denies the allegations in Paragraph 1004 of the Complaint as

alleged against Defendant Cardinal Health.



                                                115
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 116 of 149. PageID #: 32156



       1005. Cardinal Health denies the allegations in Paragraph 1005 of the Complaint as

alleged against Defendant Cardinal Health.

       1006. Cardinal Health denies the allegations in Paragraph 1006 of the Complaint as

alleged against Defendant Cardinal Health.

       1007. Cardinal Health denies the allegations in Paragraph 1007 of the Complaint as

alleged against Defendant Cardinal Health.

       1008. Cardinal Health denies the allegations in Paragraph 1008 of the Complaint as

alleged against Defendant Cardinal Health.

       1009. Cardinal Health denies the allegations in Paragraph 1009 of the Complaint as

alleged against Defendant Cardinal Health.

       1010. Cardinal Health denies the allegations in Paragraph 1010 of the Complaint as

alleged against Defendant Cardinal Health.

       1011. Cardinal Health denies the allegations in Paragraph 1011 of the Complaint as

alleged against Defendant Cardinal Health.

       1012. Cardinal Health denies the allegations in Paragraph 1012 of the Complaint as

alleged against Defendant Cardinal Health.

       1013. Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 1013 of the Complaint and, therefore, denies the allegations.

       1014. Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 1014 of the Complaint and, therefore, denies the allegations.

       1015. Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 1015 of the Complaint and, therefore, denies the allegations.




                                               116
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 117 of 149. PageID #: 32157



       1016. Cardinal Health denies the allegations in Paragraph 1016 of the Complaint as

alleged against Defendant Cardinal Health.

       1017. Cardinal Health admits that it distributes prescription drugs that are approved by

the FDA, including opioids, which are only shipped to other DEA-licensed entities. Cardinal

Health further admits that opioids are scheduled drugs under the CSA and various state laws, and

respectfully refers the court to those laws and attending regulations for the meaning and

implications of such scheduling. Otherwise, Cardinal Health denies the allegations in Paragraph

1017 of the Complaint as alleged against Defendant Cardinal Health.

       1018. Cardinal Health denies the allegations in Paragraph 1018 of the Complaint as

alleged against Defendant Cardinal Health.

       1019. Cardinal Health denies the allegations in Paragraph 1019 of the Complaint as

alleged against Defendant Cardinal Health.

       1020. Cardinal Health denies the allegations in Paragraph 1020 of the Complaint as

alleged against Defendant Cardinal Health.

       1021. Cardinal Health denies the allegations in Paragraph 1021 of the Complaint as

alleged against Defendant Cardinal Health as alleged against Defendant Cardinal Health.

       1022. Cardinal Health denies the allegations in Paragraph 1022 of the Complaint as

alleged against Defendant Cardinal Health.

       1023. Cardinal Health denies the allegations in Paragraph 1023 of the Complaint as

alleged against Defendant Cardinal Health.

       1024. Cardinal Health denies the allegations in Paragraph 1024 of the Complaint as

alleged against Defendant Cardinal Health.




                                               117
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 118 of 149. PageID #: 32158



       1025. Cardinal Health denies the allegations in Paragraph 1025 of the Complaint as

alleged against Defendant Cardinal Health.

       1026. Cardinal Health denies that it has created any nuisance and otherwise denies the

allegations in Paragraph 1026 of the Complaint as alleged against Defendant Cardinal Health.

       1027. Cardinal Health denies the allegations in Paragraph 1027 of the Complaint as

alleged against Defendant Cardinal Health.

       1028. Cardinal Health denies the allegations in Paragraph 1028 of the Complaint as

alleged against Defendant Cardinal Health.

       1029. Cardinal Health denies the allegations in Paragraph 1029 of the Complaint as

alleged against Defendant Cardinal Health.

       1030. Cardinal Health denies the allegations in Paragraph 1030 of the Complaint as

alleged against Defendant Cardinal Health.

       1031. Cardinal Health denies the allegations in Paragraph 1031 of the Complaint as

alleged against Defendant Cardinal Health.

       1032. Cardinal Health denies the allegations in Paragraph 1032 of the Complaint as

alleged against Defendant Cardinal Health.

       1033. Cardinal Health denies the allegations in Paragraph 1033 of the Complaint as

alleged against Defendant Cardinal Health.

       1034. Cardinal Health denies the allegations in Paragraph 1034 of the Complaint as

alleged against Defendant Cardinal Health.

       1035. Cardinal Health denies the allegations in Paragraph 1035 of the Complaint as

alleged against Defendant Cardinal Health.




                                             118
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 119 of 149. PageID #: 32159



       1036. Cardinal Health denies the allegations in Paragraph 1036 of the Complaint as

alleged against Defendant Cardinal Health.

       1037. Cardinal Health denies the allegations in Paragraph 1037 of the Complaint as

alleged against Defendant Cardinal Health.

       1038. Cardinal Health admits that the Plaintiffs purport to seek the relief identified in

Paragraph 1038 of the Complaint, but denies that Plaintiffs are entitled to any relief.

                               SEVENTH CLAIM FOR RELIEF

                                          Negligence
                                    (Against All Defendants)

       1039. In response to Paragraph 1039 of the Complaint, as alleged against Cardinal

Health, Cardinal Health repeats and realleges its responses to the allegations within all prior

Paragraphs within the Complaint as if fully set forth herein, and otherwise denies possessing

knowledge or information sufficient to form a belief as to their truth.

       1040. Cardinal Health denies the allegations in Paragraph 1040 of the Complaint as

alleged against Defendant Cardinal Health.

       1041. Cardinal Health denies the allegations in Paragraph 1041 of the Complaint as

alleged against Defendant Cardinal Health.

       1042. Cardinal Health denies the allegations in Paragraph 1042 of the Complaint as

alleged against Defendant Cardinal Health.

       1043. Cardinal Health denies the allegations in Paragraph 1043 of the Complaint as

alleged against Defendant Cardinal Health.

       1044. Cardinal Health denies the allegations in Paragraph 1044 of the Complaint as

alleged against Defendant Cardinal Health.




                                                119
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 120 of 149. PageID #: 32160



       1045. Cardinal Health denies the allegations in Paragraph 1045 of the Complaint as

alleged against Defendant Cardinal Health.

       1046. Cardinal Health lacks knowledge sufficient to form a belief as to the truth of the

allegations in Paragraph 1046 of the Complaint and, therefore, denies the allegations.

       1047. Cardinal Health denies the allegations in Paragraph 1047 of the Complaint as

alleged against Defendant Cardinal Health.

       1048. Cardinal Health denies the allegations in Paragraph 1048 of the Complaint as

alleged against Defendant Cardinal Health.

       1049. Cardinal Health denies the allegations in Paragraph 1049 of the Complaint as

alleged against Defendant Cardinal Health.

       1050. Cardinal Health denies the allegations in Paragraph 1050 of the Complaint as

alleged against Defendant Cardinal Health.

       1051. Cardinal Health denies the allegations in Paragraph 1051 of the Complaint as

alleged against Defendant Cardinal Health.

       1052. Cardinal Health denies the allegations in Paragraph 1052 of the Complaint as

alleged against Defendant Cardinal Health.

       1053. Cardinal Health denies the allegations in Paragraph 1053 of the Complaint as

alleged against Defendant Cardinal Health.

       1054. Cardinal Health denies the allegations in Paragraph 1054 of the Complaint as

alleged against Defendant Cardinal Health.

       1055. Cardinal Health denies the allegations in Paragraph 1055 of the Complaint as

alleged against Defendant Cardinal Health.




                                               120
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 121 of 149. PageID #: 32161



       1056. Cardinal Health admits that it distributes prescription drugs that are approved by

the FDA, including opioids, which are only shipped to other DEA-licensed entities. Cardinal

Health further admits that opioids are scheduled drugs under the CSA and various state laws, and

respectfully refers the court to those laws and attending regulations for the meaning and

implications of such scheduling. Otherwise, Cardinal Health denies the allegations in Paragraph

1056 of the Complaint as alleged against Defendant Cardinal Health.

       1057. Cardinal Health denies the allegations in Paragraph 1057 of the Complaint as

alleged against Defendant Cardinal Health.

       1058. Cardinal Health denies the allegations in Paragraph 1058 of the Complaint as

alleged against Defendant Cardinal Health.

       1059. Cardinal Health denies the allegations in Paragraph 1059 of the Complaint as

alleged against Defendant Cardinal Health.

       1060. Cardinal Health denies the allegations in Paragraph 1060 of the Complaint as

alleged against Defendant Cardinal Health.

       1061. Cardinal Health denies the allegations in Paragraph 1061 of the Complaint as

alleged against Defendant Cardinal Health.

       1062. Cardinal Health denies the allegations in Paragraph 1062 of the Complaint as

alleged against Defendant Cardinal Health.

       1063. Cardinal Health denies the allegations in Paragraph 1063 of the Complaint as

alleged against Defendant Cardinal Health.

       1064. Cardinal Health denies the allegations in Paragraph 1064 of the Complaint as

alleged against Defendant Cardinal Health.




                                               121
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 122 of 149. PageID #: 32162



       1065. Cardinal Health denies the allegations in Paragraph 1065 of the Complaint as

alleged against Defendant Cardinal Health.

       1066. Cardinal Health denies the allegations in Paragraph 1066 of the Complaint as

alleged against Defendant Cardinal Health.

       1067. Cardinal Health denies the allegations in Paragraph 1067 of the Complaint as

alleged against Defendant Cardinal Health.

       1068. Cardinal Health denies the allegations in Paragraph 1068 of the Complaint as

alleged against Defendant Cardinal Health.

       1069. Cardinal Health denies the allegations in Paragraph 1069 of the Complaint as

alleged against Defendant Cardinal Health.

       1070. Cardinal Health denies the allegations in Paragraph 1070 of the Complaint as

alleged against Defendant Cardinal Health.

       1071. Cardinal Health admits that the Plaintiffs purport to seek the relief identified in

Paragraph 1071 of the Complaint, but denies that Plaintiffs are entitled to any relief.

                                EIGHTH CLAIM FOR RELIEF

                                     Common Law Fraud
                              (Against the Marketing Defendants)

       1072. The allegations of Paragraph 1072 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health repeats and realleges its responses to the allegations

within all prior Paragraphs within the Complaint as if fully set forth herein, and otherwise denies

possessing knowledge or information sufficient to form a belief as to their truth.

       1073. The allegations of Paragraph 1073 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                                122
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 123 of 149. PageID #: 32163



       1074. The allegations of Paragraph 1074 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       1075. The allegations of Paragraph 1075 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       1076. The allegations of Paragraph 1076 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       1077. The allegations of Paragraph 1077 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       1078. The allegations of Paragraph 1078 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       1079. The allegations of Paragraph 1079 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       1080. The allegations of Paragraph 1080 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       1081. The allegations of Paragraph 1081 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       1082. The allegations of Paragraph 1082 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       1083. The allegations of Paragraph 1083 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       1084. The allegations of Paragraph 1084 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.




                                               123
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 124 of 149. PageID #: 32164



       1085. The allegations of Paragraph 1085 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       1086. The allegations of Paragraph 1086 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       1087. The allegations of Paragraph 1087 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       1088. The allegations of Paragraph 1088 do not relate to Cardinal Health. To the extent

any response is required, Cardinal Health denies the allegations.

       1089. Cardinal Health admits that the Plaintiffs purport to seek the relief identified in

Paragraph 1089 of the Complaint, but denies that Plaintiffs are entitled to any relief.

                                 NINTH CLAIM FOR RELIEF

                                 Injury Through Criminal Acts
                                         (R.C. 2307.60)
                                    (Against All Defendants)

       1090. In response to Paragraph 1090 of the Complaint, as alleged against Cardinal

Health, Cardinal Health repeats and realleges its responses to the allegations within all prior

Paragraphs within the Complaint as if fully set forth herein, and otherwise denies possessing

knowledge or information sufficient to form a belief as to their truth.

       1091. The allegations in Paragraph 1091 purport to quote and interpret the Ohio Revised

Code, which speaks for itself, and Cardinal Health denies any attempts by Plaintiffs to

characterize or paraphrase the quoted statute. To the extent any further response is required,

Cardinal Health denies the allegations in Paragraph 1091 of the Complaint as alleged against

Defendant Cardinal Health.

       1092. Cardinal Health denies the allegations in Paragraph 1092 of the Complaint as

alleged against Defendant Cardinal Health.


                                                124
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 125 of 149. PageID #: 32165



       1093. Cardinal Health denies the allegations in Paragraph 1093 of the Complaint as

alleged against Defendant Cardinal Health.

       1094. Cardinal Health denies the allegations in Paragraph 1094 of the Complaint as

alleged against Defendant Cardinal Health.

       1095. Cardinal Health denies the allegations in Paragraph 1095 of the Complaint as

alleged against Defendant Cardinal Health.

       1096. Cardinal Health denies the allegations in Paragraph 1096 of the Complaint as

alleged against Defendant Cardinal Health.

       1097. Cardinal Health denies the allegations in Paragraph 1097 of the Complaint as

alleged against Defendant Cardinal Health.

       1098. Cardinal Health denies the allegations in Paragraph 1098 of the Complaint as

alleged against Defendant Cardinal Health as alleged against Defendant Cardinal Health.

       1099. Cardinal Health denies the allegations in Paragraph 1099 of the Complaint as

alleged against Defendant Cardinal Health.

       1100. Cardinal Health denies the allegations in Paragraph 1100 of the Complaint as

alleged against Defendant Cardinal Health.

       1101. Cardinal Health denies the allegations in Paragraph 1101 of the Complaint as

alleged against Defendant Cardinal Health.

       1102. Cardinal Health admits that it and its subsidiaries reached settlement agreements

in 2016 under which Cardinal Health paid $44 million but denies Plaintiffs’ characterizations.

Otherwise, Cardinal Health denies the allegations in Paragraph 1102 of the Complaint as alleged

against Defendant Cardinal Health.




                                              125
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 126 of 149. PageID #: 32166



       1103. Cardinal Health denies the allegations in Paragraph 1103 of the Complaint as

alleged against Defendant Cardinal Health.

       1104. Cardinal Health denies the allegations in Paragraph 1104 of the Complaint as

alleged against Defendant Cardinal Health.

       1105. Cardinal Health denies the allegations in Paragraph 1105 of the Complaint as

alleged against Defendant Cardinal Health.

       1106. Cardinal Health denies the allegations in Paragraph 1106 of the Complaint as

alleged against Defendant Cardinal Health.

       1107. Cardinal Health admits that the Plaintiffs purport to seek the relief identified in

Paragraph 1107 of the Complaint, but denies that Plaintiffs are entitled to any relief.

                                TENTH CLAIM FOR RELIEF

                                      Unjust Enrichment
                                    (Against All Defendants)

       1108. In response to Paragraph 1108 of the Complaint, as alleged against Cardinal

Health, Cardinal Health repeats and realleges its responses to the allegations within all prior

Paragraphs within the Complaint as if fully set forth herein, and otherwise denies possessing

knowledge or information sufficient to form a belief as to their truth.

       1109. Cardinal Health denies the allegations in Paragraph 1109 of the Complaint as

alleged against Defendant Cardinal Health.

       1110. The allegations in Paragraph 1110 of the Complaint state legal conclusions to

which no response is required. To the extent a response is required, Cardinal Health denies the

allegations in Paragraph 1110 of the Complaint as alleged against Defendant Cardinal Health.

       1111. Cardinal Health denies the allegations in Paragraph 1111 of the Complaint as

alleged against Defendant Cardinal Health.



                                                126
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 127 of 149. PageID #: 32167



       1112. Cardinal Health denies the allegations in Paragraph 1112 as alleged against

Defendant Cardinal Health.

       1113. Cardinal Health denies the allegations in Paragraph 1113 of the Complaint as

alleged against Defendant Cardinal Health.

       1114. Cardinal Health denies the allegations in Paragraph 1114 of the Complaint as

alleged against Defendant Cardinal Health.

       1115. Cardinal Health denies the allegations in Paragraph 1115 of the Complaint as

alleged against Defendant Cardinal Health.

       1116. Cardinal Health denies the allegations in Paragraph 1116 of the Complaint as

alleged against Defendant Cardinal Health.

       1117. Cardinal Health denies the allegations in Paragraph 1117 of the Complaint as

alleged against Defendant Cardinal Health.

       1118. Cardinal Health denies the allegations in Paragraph 1118 of the Complaint as

alleged against Defendant Cardinal Health.

       1119. Cardinal Health denies the allegations in Paragraph 1119 of the Complaint as

alleged against Defendant Cardinal Health.

       1120. Cardinal Health denies the allegations in Paragraph 1120 of the Complaint as

alleged against Defendant Cardinal Health.

       1121. Cardinal Health admits that the Plaintiffs purport to seek the relief identified in

Paragraph 1121 of the Complaint, but denies that Plaintiffs are entitled to any relief.




                                                127
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 128 of 149. PageID #: 32168



                              ELEVENTH CLAIM FOR RELIEF

                                       Civil Conspiracy
                                    (Against All Defendants)

       1122. Cardinal Health repeats and realleges its responses to the allegations within all

prior Paragraphs within the Complaint as if fully set forth herein, and otherwise denies the

allegations in Paragraph 1122 of the Complaint as alleged against Defendant Cardinal Health.

       1123. Cardinal Health denies the allegations in Paragraph 1123 of the Complaint as

alleged against Defendant Cardinal Health.

       1124. Cardinal Health denies the allegations in Paragraph 1124 of the Complaint as

alleged against Defendant Cardinal Health.

       1125. Cardinal Health denies the allegations in Paragraph 1125 of the Complaint as

alleged against Defendant Cardinal Health.

       1126. Cardinal Health denies the allegations in Paragraph 1126 of the Complaint as

alleged against Defendant Cardinal Health.

       1127. In response to Paragraph 1127 of the Complaint, as alleged against Cardinal

Health, Cardinal Health repeats and realleges its responses to the allegations referenced in

Paragraph 1127 as if fully set forth herein, and otherwise denies that it has participated in any

alleged conspiracy.

       1128. Cardinal Health denies the allegations in Paragraph 1128 of the Complaint as

alleged against Defendant Cardinal Health.

       1129. Cardinal Health denies the allegations in Paragraph 1129 of the Complaint as

alleged against Defendant Cardinal Health.

       1130. Cardinal Health denies the allegations in Paragraph 1130 of the Complaint as

alleged against Defendant Cardinal Health.



                                                128
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 129 of 149. PageID #: 32169



       1131. Cardinal Health denies the allegations in Paragraph 1131 of the Complaint as

alleged against Defendant Cardinal Health.

       1132. Cardinal Health denies the allegations in Paragraph 1132 of the Complaint as

alleged against Defendant Cardinal Health.

       1133. Cardinal Health denies the allegations in Paragraph 1133 of the Complaint as

alleged against Defendant Cardinal Health.

       1134. Cardinal Health denies the allegations in Paragraph 1134 of the Complaint as

alleged against Defendant Cardinal Health.

       1135. Cardinal Health denies the allegations in Paragraph 1135 of the Complaint as

alleged against Defendant Cardinal Health.

       1136. Cardinal Health admits that the Plaintiffs purport to seek the relief identified in

Paragraph 1136 of the Complaint, but denies that Plaintiffs are entitled to any relief.

                                     PRAYER FOR RELIEF

       1137. Cardinal Health admits that the Plaintiffs purport to seek the relief identified in

Paragraph 1137 of the Complaint, but denies that Plaintiffs are entitled to any relief.

                                  AFFIRMATIVE DEFENSES

       Cardinal Health asserts the following defenses to the Complaint. Cardinal Health does

not admit or acknowledge that it bears the burden of proof and/or burden of persuasion with

respect to any such defense. All of the following defenses are pled in the alternative and none

constitutes an admission that Defendant is liable to Plaintiffs, that Plaintiffs have been or will be

injured or damaged in any way, or that Plaintiffs are entitled to any relief whatsoever. Defendant

reserves the right to (i) rely upon any other applicable defenses set forth in any Answer or listing

of affirmative defenses of any other Defendant in this Action, (ii) rely upon any other defenses




                                                 129
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 130 of 149. PageID #: 32170



that may become apparent during fact or expert discovery in this matter, and (iii) to amend this

document and/or its Answer to assert any such defenses.

                                          FIRST DEFENSE

       The Complaint, and each cause of action or count alleged therein, fails to state facts

sufficient to constitute a claim upon which relief may be granted against Defendant.

                                         SECOND DEFENSE

       The Complaint, and each alleged claim contained therein, is barred, in whole or in part, by

the applicable statute of limitations.

                                          THIRD DEFENSE

       The Complaint, and each alleged claim contained therein, is barred, in whole or in part, by

the applicable statute of repose.

                                         FOURTH DEFENSE

       Plaintiffs may be barred by the doctrine of laches from all forms of relief sought in the

Complaint.

                                          FIFTH DEFENSE

       Venue may be improper and/or inconvenient in this Court.

                                          SIXTH DEFENSE

       Plaintiffs’ claims are barred or limited for lack of standing.

                                         SEVENTH DEFENSE

       The Complaint, and each alleged claim contained therein, is barred, in whole or in part,

because Plaintiffs lack capacity to bring their claims, including claims indirectly maintained on

behalf of their citizens and claims brought as parens patriae.

                                         EIGHTH DEFENSE

       Plaintiffs’ claims are barred because Plaintiffs are not the real party in interest.



                                                 130
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 131 of 149. PageID #: 32171



                                          NINTH DEFENSE

       Plaintiffs’ claims are not ripe and/or have been mooted.

                                          TENTH DEFENSE

       Plaintiffs’ claims and damages are barred or limited, in whole or in part, by common law,

statutory, and state constitutional constraints on the exercise of police powers by a municipality.

                                      ELEVENTH DEFENSE

       Plaintiffs’ claims and damages are barred or limited by the political question and

separation of powers doctrines and because their claims implicate issues of statewide importance

that are reserved for state regulation.

                                      TWELFTH DEFENSE

       Plaintiffs may be barred by the doctrine of unclean hands from all forms of relief sought in

the Complaint.

                                    THIRTEENTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, for failure to exhaust administrative

remedies.

                                    FOURTEENTH DEFENSE

       Plaintiffs may be barred by the doctrines of estoppel and/or waiver from all forms of relief

sought in the Complaint.

                                     FIFTEENTH DEFENSE

       Plaintiffs may be barred by the doctrines of res judicata and collateral estoppel from all

forms of relief sought in the Complaint.

                                     SIXTEENTH DEFENSE

       Plaintiffs’ claims are barred or limited by the terms and effect of any applicable Consent

Judgment, including by operation of the doctrines of res judicata and collateral estoppel, failure to



                                                131
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 132 of 149. PageID #: 32172



fulfill conditions precedent, failure to provide requisite notice, payment, accord and satisfaction,

and compromise and settlement.

                                  SEVENTEENTH DEFENSE

       Plaintiffs have failed to join all necessary parties, including without limitation health care

providers, prescribers, patients, and other third parties whom Plaintiffs allege engaged in the

unauthorized or illicit prescription, dispensing, diversion, or use of prescription opioid products.

                                   EIGHTEENTH DEFENSE

       Plaintiffs’ claims against Defendant do not arise out of the same transactions or occurrences

as their claims against other defendants, as required for joinder of parties.

                                   NINETEENTH DEFENSE

       To the extent that Plaintiffs’ claims relate to Defendants’ alleged advertising, public

statements, lobbying, or other activities protected by the First Amendment to the Constitution of

the United States or by the Constitution of the State of Ohio or that of any other state whose laws

may apply, such claims are barred.

                                     TWENTIETH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, to the extent that they violate the Due

Process or Ex Post Facto clauses of the United States or Ohio constitutions.

                                  TWENTY-FIRST DEFENSE

       Defendant’s rights under the Due Process Clause of the U.S. Constitution and applicable

state Constitution or statute are violated by any financial or other arrangement that might distort

a government attorney’s duty to pursue justice rather than his or her personal interests, financial

or otherwise, in the context of a civil enforcement proceeding, including by Plaintiffs’ use of a

contingency fee contract with private counsel.




                                                 132
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 133 of 149. PageID #: 32173



                                TWENTY-SECOND DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, to the extent that they violate the Dormant

Commerce Clause of the United States Constitution.

                                 TWENTY-THIRD DEFENSE

       Defendant denies all types of causation, including without limitation, cause in fact,

proximate cause and producing cause, with respect to the claims asserted against Defendant.

                                TWENTY-FOURTH DEFENSE

       The Complaint, and each alleged claim contained therein, is barred, in whole or in part,

because Defendant did not proximately cause the damages complained of, and because the acts

of other persons (including individuals engaged in the illegal distribution or use of opioids

without a proper prescription) intervened between Defendant’s acts and Plaintiffs’ harms.

Defendant had no legal duty to protect Plaintiffs from the intentional criminal acts of third

persons, which are superseding causes that extinguish any liability.

                                 TWENTY-FIFTH DEFENSE

       The injuries and damages claimed by Plaintiffs resulted from an intervening or superseding

cause and/or causes, and any act or omission on the part of Defendant was not the proximate and/or

competent producing cause of such alleged injuries and damages.

                                 TWENTY-SIXTH DEFENSE

       Plaintiffs’ injuries and damages, if any, were due to illicit use or abuse of the medications

at issue on the part of the medication users, for which Defendant is not liable.

                               TWENTY-SEVENTH DEFENSE

       Any injuries and/or damages sustained by Plaintiffs may have been caused or contributed

to by the negligence or actual conduct of Plaintiffs and/or other persons, firms, corporations, or

entities over whom Defendant had no control or right of control and for whom it is not responsible.


                                                133
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 134 of 149. PageID #: 32174



                                TWENTY-EIGHTH DEFENSE

       Any injuries or damages alleged in the Complaint may have been caused by unforeseeable

and uncontrollable circumstances and/or other forces over which Defendant had no control and for

which Defendant is not responsible, including pre-existing medical conditions.

                                 TWENTY-NINTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because any and all damages alleged by

Plaintiffs were caused by misuse of the products involved, failure to use the products properly,

and/or alteration or modification of, or criminal misuse or abuse of, the prescribed medications

by third parties over whom Defendants had no control and for whom Defendants are not

responsible.

                                    THIRTIETH DEFENSE

       Plaintiffs’ claims are barred to the extent they are based on alleged criminal acts of third

parties, which Defendant has no duty to control or prevent and which operate as superseding

causes which extinguish any liability.

                                  THIRTY-FIRST DEFENSE

       Plaintiffs’ claims are barred in whole or in part because Plaintiffs suffered no injuries or

damages as a result of any action by Defendant.

                                THIRTY-SECOND DEFENSE

       The Complaint, and each alleged claim contained therein, is barred, in whole or in part,

because the derivative injury rule and the remoteness doctrine bar Plaintiffs from recovering

payments that it allegedly made on behalf its residents to reimburse any expenses for health care,

pharmaceutical care, and other public services.




                                                  134
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 135 of 149. PageID #: 32175



                                    THIRTY-THIRD DEFENSE

       Plaintiffs’ claims are barred to the extent that Defendant has valid defenses which bar

recovery by those persons on whose behalf Plaintiffs purportedly seek recovery.

                                 THIRTY-FOURTH DEFENSE

       Plaintiffs’ claims are subject to all defenses that could be asserted if Plaintiffs’ claims

were properly made by individuals on whose behalf or for whose alleged damages Plaintiffs seek

to recover.

                                    THIRTY-FIFTH DEFENSE

       Plaintiffs have failed to comply with the requirement that they identify each patient in

whose claim(s) they have a subrogation interest and on whose behalf they have incurred costs.

                                    THIRTY-SIXTH DEFENSE

       Plaintiffs fail to plead that they reimbursed any prescriptions for any opioid distributed by

Defendant that harmed patients and should not have been written, or that Defendant’s allegedly

improper conduct caused any health care provider to write any ineffective or harmful opioid

prescriptions.

                                THIRTY-SEVENTH DEFENSE

       Plaintiffs’ claims are barred to the extent that Plaintiffs’ alleged damages are speculative,

uncertain, and hypothetical.

                                 THIRTY-EIGHTH DEFENSE

       Any recovery by Plaintiffs may be barred, in whole or in part, by the principle of

comparative or contributory fault.

                                    THIRTY-NINTH DEFENSE

       Any recovery against Defendant is barred or limited under the principles of assumption

of the risk and informed consent.



                                                135
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 136 of 149. PageID #: 32176



                                      FORTIETH DEFENSE

        Plaintiffs’ damages, if any, were caused by the active, direct, and proximate negligence

or actual conduct of entities or persons other than Defendant, and in the event that Defendant is

found to be liable to Plaintiffs, Defendant will be entitled to indemnification, contribution, and/or

apportionment.

                                    FORTY-FIRST DEFENSE

        Defendant asserts its right to a proportionate reduction of any damages found against

Defendant based on the negligence or other conduct of any settling tortfeasor and/or responsible

third party and/or Plaintiffs.

                                  FORTY-SECOND DEFENSE

        A specific percentage of the tortious conduct that proximately caused the injury or loss to

person or property is attributable to (i) each Plaintiffs, (ii) other parties from whom Plaintiffs seek

recovery, and (iii) persons from whom Plaintiffs do not seek recovery in this action, including, but

not limited to, prescribing practitioners, non-party pharmacies and pharmacists, individuals and

entities involved in diversion and distribution of prescription opioids, individuals and entities

involved in distribution and sale of illegal opioids, individuals involved in procuring diverted

prescription opioids and/or illegal drugs, delivery services, federal, state, and local government

entities, and health insurers and pharmacy benefit managers. Ohio Revised Code § 2307.23.

                                   FORTY-THIRD DEFENSE

        Any verdict or judgment that might be recovered by Plaintiffs must be reduced by those

amounts that have already indemnified or with reasonable certainty will indemnify Plaintiffs in

whole or in part for any past or future claimed economic loss from any collateral source or any

other applicable law.




                                                 136
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 137 of 149. PageID #: 32177



                                  FORTY-FOURTH DEFENSE

       If Defendant is found liable for Plaintiffs’ alleged injuries and losses (which liability is

specifically denied), the facts will show that Defendant caused fifty percent or less of the conduct

that proximately caused such injuries or loss and is liable only for its proportionate share of the

damages that represent economic loss. Ohio Revised Code 2307.22.

                                    FORTY-FIFTH DEFENSE

       The damages which Plaintiffs may be entitled to recover if liability is established (which

liability is specifically denied) are capped pursuant to Ohio Revised Code §§ 2315.18 and

2315.21.

                                    FORTY-SIXTH DEFENSE

       Any damages that Plaintiffs may recover against Defendant must be reduced to the extent

that Plaintiffs are seeking to damages for alleged injuries or expenses related to the same user(s)

of the subject prescription medications, or damages recovered or recoverable by other actual or

potential plaintiffs. Any damages that Plaintiffs may recover against Defendant must be reduced

to the extent they unjustly enrich Plaintiffs.

                                 FORTY-SEVENTH DEFENSE

       Plaintiffs’ claims against Defendant are barred to the extent they rely, explicitly or

implicitly, on a theory of market-share liability.

                                  FORTY-EIGHTH DEFENSE

       Plaintiffs’ claims against Defendant are barred or limited by the economic loss rule.

                                   FORTY-NINTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, from recovering costs incurred in

providing public services by the free public services and/or municipal cost recovery doctrine.




                                                 137
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 138 of 149. PageID #: 32178



                                      FIFTIETH DEFENSE

       Plaintiffs may have failed or refused to exercise reasonable care and diligence to avoid loss

and minimize damages and, therefore, may not recover for losses that could have been prevented

by reasonable efforts on its part, or by expenditures which might reasonably have been made.

Recovery, if any, should therefore be reduced by Plaintiffs’ failure to mitigate damages, if any.

                                     FIFTY-FIRST DEFENSE

       To the extent Plaintiffs attempt to seek equitable relief, Plaintiffs are not entitled to such

relief because Plaintiffs have an adequate remedy at law.

                                    FIFTY-SECOND DEFENSE

       The claims asserted in the Complaint are barred, in whole or in part, because federal

agencies have exclusive or primary jurisdiction over the matters asserted in the Complaint.

                                    FIFTY-THIRD DEFENSE

       Plaintiffs’ claims are preempted by federal law, including (without limitation) the federal

Controlled Substances Act and the Food, Drug, and Cosmetic Act (“FDCA”).

                                    FIFTY-FOURTH DEFENSE

       The conduct of Defendant conformed with the FDCA and the requirements of the FDA,

and the activities of Defendant alleged in the Complaint conformed with all state and federal

statutes, regulations, and industry standards based on the state of knowledge at the relevant

time(s) alleged in the Complaint.

                                    FIFTY-FIFTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by conflict preemption as set forth in the

United States Supreme Court’s decisions in PLIVA, Inc. v. Mensing, 131 S. Ct. 2567 (2011) and

Mutual Pharm. Co. v. Bartlett, 133 S. Ct. 2466 (2013).




                                                138
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 139 of 149. PageID #: 32179



                                   FIFTY-SIXTH DEFENSE

       Plaintiffs’ claims are preempted insofar as they conflict with Congress’s purposes and

objectives in enacting relevant federal legislation and authorizing regulations, including the

Hatch-Waxman Amendments to the FDCA and implementing regulations. See Geier v. Am.

Honda Co., 529 U.S. 861 (2000).

                                 FIFTY-SEVENTH DEFENSE

       To the extent Plaintiffs claim that Defendant misled or defrauded FDA or any other

federal agency with respect to the Manufacturer Defendants’ disclosure of information related to

the safety of their medications at issue, such claims are preempted by federal law. See Buckman

v. Plaintiffs’ Legal Comm., 531 U.S. 341 (2001).

                                  FIFTY-EIGHTH DEFENSE

       To the extent Plaintiffs claim that Defendant misled or defrauded DEA or any federal

agency by failing to report suspicious pharmacy orders or other information, such claims are

preempted by federal law. See Buckman v. Plaintiffs’ Legal Comm’n, 531 U.S. 341 (2001).

                                   FIFTY-NINTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the deference that common law

accords discretionary actions by the FDA under the FDCA and discretionary actions by the DEA

under the Controlled Substances Act.

                                     SIXTIETH DEFENSE

       If Plaintiffs incurred the damages alleged, which is expressly denied, Defendant is not

liable for damages because the methods, standards, or techniques of designing, manufacturing,

labeling, and distributing of the prescription medications at issue complied with and were in

conformity with the laws and regulations of the Controlled Substances Act, the FDCA, and the




                                                139
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 140 of 149. PageID #: 32180



generally recognized state of the art in the industry at the time the product was designed,

manufactured, labeled, and distributed.

                                   SIXTY-FIRST DEFENSE

       Plaintiffs’ claims are barred to the extent they are based on any allegations involving

failure to provide adequate warnings or information because all warnings or information that

accompanied the allegedly distributed products were approved by the United States Food &

Drug Administration for a product approved under the Federal Food, Drug, and Cosmetic Act

(21 U.S.C. Section 301 et seq.), as amended, or Section 351, Public Health Service Act (42

U.S.C. Section 262), as amended, or the warnings and information provided were those stated in

monographs developed by the United States Food & Drug Administration for pharmaceutical

products that may be distributed without an approved new drug application.

                                  SIXTY-SECOND DEFENSE

       Plaintiffs’ claims are barred in whole or in part under the learned intermediary doctrine.

                                   SIXTY-THIRD DEFENSE

       Plaintiffs’ RICO claims are barred, in whole or in part, by the absence of the existence of

an “enterprise” for the purposes of RICO liability.

                                 SIXTY-FOURTH DEFENSE

       Plaintiffs’ RICO claims are barred, in whole or in part, by the absence of an “association”

between Cardinal Health and any other defendant or entity alleged to be part of an “enterprise”

for purposes of RICO.

                                   SIXTY-FIFTH DEFENSE

       Plaintiffs’ RICO claims are barred, in whole or in part, because Cardinal Health did not

participate in any “enterprise” as defined by law.




                                                140
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 141 of 149. PageID #: 32181



                                    SIXTY-SIXTH DEFENSE

       Plaintiffs’ RICO claims are barred, in whole or in part, because Cardinal Health did not

engage in a pattern of racketeering activity under RICO.

                                  SIXTY-SEVENTH DEFENSE

       Plaintiffs’ RICO claims are barred, in whole or in part, because Cardinal Health did not

knowingly agree to facilitate any schemes that includes the operation or management of a RICO

enterprise.

                                   SIXTY-EIGHTH DEFENSE

       Plaintiffs’ RICO claims are barred, in whole or in part, by the absence of a conspiracy,

including a lack of agreement to commit any unlawful predicate acts, necessary to establish a

valid RICO claim under 18 U.S.C. § 1962(d).

                                    SIXTY-NINTH DEFENSE

       Plaintiffs’ RICO claims are barred, in whole or in part, because Cardinal Health did not

commit any predicate acts that may give rise to liability under 18 U.S.C. § 1962.

                                    SEVENTIETH DEFENSE

       Plaintiffs’ RICO claims are barred, in whole or in part, because there are no allegations

that Cardinal Health adopted the goal of furthering or facilitating any criminal endeavor as

necessary to support plaintiff’s civil conspiracy theory of liability.

                                  SEVENTY-FIRST DEFENSE

       The federal RICO statute is unconstitutionally vague.

                                SEVENTY-SECOND DEFENSE

       Plaintiffs’ alleged damages do not constitute injury to business or property interests

cognizable under RICO.




                                                 141
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 142 of 149. PageID #: 32182



                                 SEVENTY-THIRD DEFENSE

        Plaintiffs’ RICO claims are barred, in whole or in part, because the alleged predicated

acts, namely failure to report and halt suspicious orders under the Controlled Substances Act, do

not qualify as racketeering activity for purposes of RICO.

                                SEVENTY-FOURTH DEFENSE

        Defendant did not owe or breach any statutory or common law duty to Plaintiffs.

                                  SEVENTY-FIFTH DEFENSE

        Defendant appropriately, completely, and fully performed and discharged any and all

obligations and legal duties arising out of the matters alleged in the Complaint.

                                  SEVENTY-SIXTH DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, because Defendant complied at all relevant

times with all applicable laws, including all legal and regulatory duties.

                               SEVENTY-SEVENTH DEFENSE

        To the extent that Plaintiffs rely on letters or other informal guidance from the DEA to

establish Defendant’s regulatory duties, such informal guidance cannot enlarge Defendant’s

regulatory duties in the absence of compliance by DEA with the requirements of the

Administrative Procedure Act, 5 U.S.C. § 551 et seq.

                                SEVENTY-EIGHTH DEFENSE

        Plaintiffs’ claims are barred to the extent they are based on alleged violations of industry

customs because purported industry customs do not create legal duties on Defendant.

                                 SEVENTY-NINTH DEFENSE

        The claims asserted in the Complaint are barred, in whole or in part, by the Restatement

(Second) of Torts § 402A, Comments j and k, and Restatement (Third) of Torts: Products

Liability § 6.



                                                 142
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 143 of 149. PageID #: 32183



                                     EIGHTIETH DEFENSE

       To the extent that Plaintiffs are alleging fraud, fraudulent concealment, or similar

conduct, Plaintiffs have failed to plead fraud with sufficient particularity.

                                    EIGHTY-FIRST DEFENSE

       Plaintiffs fail to plead any actionable misrepresentation or omission made by or

attributable to Defendant.

                                 EIGHTY-SECOND DEFENSE

       Plaintiffs’ claims are barred in whole or in part because no conduct of Defendant was

misleading, unfair, or deceptive.

                                    EIGHTY-THIRD DEFENSE

       Plaintiffs’ claims may be barred, in whole or in part, because neither the users nor their

prescribers of the medications distributed by Defendant, nor Plaintiffs themselves, relied to their

detriment upon any statement by Defendant in determining to use the medications at issue.

                                 EIGHTY-FOURTH DEFENSE

       Defendant is not liable for any statements in the Manufacturer Defendants’ branded or

unbranded materials.

                                    EIGHTY-FIFTH DEFENSE

       Plaintiffs’ nuisance claims are barred to the extent that they lack the statutory authority to

bring a nuisance claim under Ohio law or their own applicable county or municipal codes or

regulations.

                                    EIGHTY-SIXTH DEFENSE

       Plaintiffs’ common law and statutory public nuisance claims are barred or limited to the

extent that they have been abrogated by the Ohio Products Liability Act.




                                                 143
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 144 of 149. PageID #: 32184



                                 EIGHTY-SEVENTH DEFENSE

        Plaintiffs’ claim of public nuisance is barred or limited because no action of Defendant

involved interference with real property; illegal conduct perpetrated by third parties involving the

use of an otherwise legal product does not involve a public right against the distributor sufficient

to state a claim for public nuisance; the alleged public nuisance would have impermissible

extraterritorial reach; and the alleged conduct of Defendant is too remote from the alleged injury

as a matter of law and due process.

                                  EIGHTY-EIGHTH DEFENSE

        Plaintiffs’ claim for unjust enrichment is barred or limited because Defendant did not

receive and retain any alleged benefit from Plaintiffs.

                                   EIGHTY-NINTH DEFENSE

        Plaintiffs’ claims are barred, reduced, and/or limited pursuant to the applicable Ohio

statutory and common law regarding limitations of awards, caps on recovery, and setoffs.

                                      NINETIETH DEFENSE

        Plaintiffs’ claims are barred, reduced, and/or limited to the extent that Defendant is entitled

to a credit or setoff for any and all sums Plaintiffs has received in the way of any and all settlements.

                                   NINETY-FIRST DEFENSES

        Plaintiffs’ Complaint is barred, in whole or in part, by the doctrines of acquiescence,

settlement, or release.

                                  NINETY-SECOND DEFENSE

        Defendant’s liability, if any, will not result from their conduct but is solely the result of

an obligation imposed by law, and thus Defendant is entitled to complete indemnity, express or

implied, by other parties.




                                                  144
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 145 of 149. PageID #: 32185



                                   NINETY-THIRD DEFENSE

        Plaintiffs’ claims for punitive or exemplary damages or other civil penalties are barred or

reduced by applicable law or statute or, in the alternative, are unconstitutional insofar as they

violate the due process protections afforded by the United States Constitution, the excessive fines

clause of the Eighth Amendment of the United States Constitution, the Full Faith and Credit

Clause of the United States Constitution, and applicable provisions of the Constitution of this

State or that of any other state whose laws may apply. Any law, statute or other authority

purporting to permit the recovery of punitive damages or civil penalties in this case is

unconstitutional, facially and as applied, to the extent that, without limitation, it: (1) lacks

constitutionally sufficient standards to guide and restrain the jury’s discretion in determining

whether to award punitive damages or civil penalties and/or the amount, if any; (2) is void for

vagueness in that it fails to provide adequate advance notice as to what conduct will result in

punitive damages or civil penalties; (3) unconstitutionally may permit recovery of punitive

damages or civil penalties based on harms to third parties, out-of-state conduct, conduct that

complied with applicable law, or conduct that was not directed, or did not proximately cause

harm, to Plaintiffs; (4) unconstitutionally may permit recovery of punitive damages or civil

penalties in an amount that is not both reasonable and proportionate to the amount of harm, if

any, to Plaintiffs and to the amount of compensatory damages, if any; (5) unconstitutionally may

permit jury consideration of net worth or other financial information relating to Defendants; (6)

lacks constitutionally sufficient standards to be applied by the trial court in post-verdict review of

any award of punitive damages or civil penalties; (7) lacks constitutionally sufficient standards

for appellate review of any award of punitive damages or civil penalties; (8) would

unconstitutionally impose a penalty, criminal in nature, without according to Defendants the

same procedural protections that are accorded to criminal defendants under the constitutions of


                                                  145
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 146 of 149. PageID #: 32186



the United States, this State, and any other state whose laws may apply; and (9) otherwise fails to

satisfy Supreme Court precedent, including, without limitation, Pacific Mut. Life Ins. Co. v.

Haslip, 499 U.S. 1 (1991); TXO Production Corp. v. Alliance Resources, Inc., 509 U.S. 443

(1993); BMW of N. Am. v. Gore, 517 U.S. 559 (1996); State Farm Ins. Co. v. Campbell, 538 U.S.

408 (2003); and Philip Morris USA v. Williams, 549 U.S. 346 (2007).

                                 NINETY-FOURTH DEFENSE

       To the extent that Plaintiffs seeks punitive, exemplary, or aggravated damages, any such

damages are barred because the product at issue, and its labeling, were subject to and received

pre-market approval by the FDA under 52 Stat. 1040, 21 U.S.C. § 301.

                                  NINETY-FIFTH DEFENSE

       Plaintiffs’ claims for punitive or exemplary damages are barred because Plaintiffs cannot

prove by clear and convincing evidence that Defendant was grossly negligent and Defendant has

neither acted nor failed to act in a manner that entitles Plaintiffs to recover punitive or exemplary

damages.

                                  NINETY-SIXTH DEFENSE

       Plaintiffs cannot obtain relief on its claims based on actions undertaken by Defendant of

which Defendant provided notice of all material facts.

                                NINETY-SEVENTH DEFENSE

       Defendant is entitled to, and claims the benefit of, all defenses and presumptions set forth

in or arising from any rule of law or statute of this State or any other state whose substantive law

might control the action.

                                 NINETY-EIGHTH DEFENSE

       Plaintiffs’ claims are barred by the doctrine of in pari delicto.




                                                146
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 147 of 149. PageID #: 32187



                                   NINETY-NINTH DEFENSE

         Plaintiffs’ claims, including their claims under Ohio Revised Code § 2307.60 is barred

because Plaintiffs have not and cannot identify a criminal predicate act sufficient to give rise to

liability under the statute, a conviction, or that Plaintiffs suffered any injury that resulted from

the alleged criminal act.

                                 ONE-HUNDREDTH DEFENSE

         Plaintiffs’ statutory nuisance claim is barred because the statutes upon which Plaintiffs

rely, including Ohio Revised Code §§ 715.44, 3767.01 et seq., 4729.35, are unconstitutionally

vague.

                               ONE-HUNDRED-FIRST DEFENSE

         Plaintiffs’ claims are barred and should be dismissed because Plaintiffs have failed to

comply with the Court’s case management orders, including CMO-1.

                             ONE-HUNDRED-SECOND DEFENSE

         Defendant asserts all applicable defenses under Federal Rules of Civil Procedure 8(c) and

12(b) and/or Ohio Rules of Civil Procedure 8(C) and 12(B), as investigation and discovery

proceeds.

                              ONE-HUNDRED-THIRD DEFENSE

         To the extent they are not otherwise incorporated herein, Defendant incorporates as a

defense the defenses and arguments raised in the motions to dismiss of the Manufacturer

Defendants, Distributor Defendants, and Pharmacy Defendants in this case.

                             ONE-HUNDRED-FOURTH DEFENSE

         Defendant adopts by reference any additional applicable defense pled by any other

defendants not otherwise pled herein.




                                                 147
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 148 of 149. PageID #: 32188



                            DEMAND FOR BIFURCATED TRIAL

       If any Plaintiff is permitted to proceed to trial upon any claims for punitive or exemplary

damages, such claims, if any, must be bifurcated from the remaining issues.

                                 DEMAND FOR JURY TRIAL

       Defendants hereby demand a trial by jury of all issues so triable.


       WHEREFORE, Defendant Cardinal Health, Inc. demands judgment dismissing

Plaintiffs’ Complaint herein in its entirety, together with costs and disbursements of this action,

and together with such other and further relief as this Court deems just and proper.



Dated: January 15, 2019                               Respectfully submitted,

                                                      /s/ Enu Mainigi
                                                      Enu Mainigi
                                                      F. Lane Heard
                                                      Steven M. Pyser
                                                      Ashley W. Hardin
                                                      WILLIAMS & CONNOLLY LLP
                                                      725 Twelfth Street, N.W.
                                                      Washington, DC 20005
                                                      (202) 434-5000
                                                      emainigi@wc.com
                                                      lheard@wc.com
                                                      spyser@wc.com
                                                      ahardin@wc.com

                                                      Counsel for Cardinal Health, Inc.




                                                148
Case: 1:17-md-02804-DAP Doc #: 1256 Filed: 01/15/19 149 of 149. PageID #: 32189



                               CERTIFICATE OF SERVICE

       I, Ashley W. Hardin, hereby certify that the foregoing document and supporting papers

were served via the Court’s ECF system to all counsel of record.

                                                    /s/ Ashley W. Hardin
                                                    Ashley W. Hardin




                                              149
